(1)
Mr President, since this is the season of good will, could you use the good offices of the presidency of Parliament to resolve a situation which has occurred in London?
I understand that the UK Independence Party, that august organisation, has locked out all the staff from the European Parliament office in London. At this time of the year we do not want to see more people on the streets. Could the President intervene to try and resolve the problem of those poor people stranded on the streets?
Mr Miller, although my initial suspicion is that all this has nothing to do with the agenda, I can quite understand your desire to see it in the Minutes, so that is where it now is.
The next item is the report (A5-0451/2003) by Mrs Aaltonen on behalf of the Committee on Petitions on petition 842/2001 concerning the effects of discriminatory treatment afforded to persons with Multiple Sclerosis, within the European Union (2003/2173 (INI)).
. Mr President, Commissioner, ladies and gentlemen, dear guests, on the last plenary day of the European Year of People with Disabilities, I am very grateful to be able to present to you, on behalf of the Committee on Petitions, the report I have drawn up concerning the effects of discriminatory treatment afforded to persons with multiple sclerosis in the European Union.
The background to this report is a petition by a young English woman two years ago and I am happy to be able to say that Louise McVay is at this moment sitting in the visitor’s gallery, observing what her determination and courage led to. Louise found out she had MS and was bitterly disappointed to learn that she simply had not been allowed to benefit from life enhancing medication. In her country, as elsewhere in Europe, people are accorded unequal status regarding the availability of medication and rehabilitation just because of where they live. Louise wrote to the President of the European Parliament, who redirected her letter to the Committee on Petitions.
There are more than 400 000 MS sufferers in the European Union, and as one of them I myself started work in Parliament and the Committee on Petitions in the spring of this year, just at the time Louise’s petition came up for discussion. I was given the task of drafting this report, whose objective it is to shed further light on concrete ways of improving the lives of MS sufferers throughout the EU.
MS affects young people at a time in their lives when study, the pursuit of a career and starting a family are important issues. Two out of three sufferers are women. The report shows just how much obtaining a diagnosis and treatment vary within the European Union. This disparity in acquiring the best possible medication and therapy violates people’s fundamental right to healthcare.
I believe that with better levels of cooperation and the full support of all the Union’s institutions, above all and most obviously Parliament, health ministers will be able to concentrate resources more effectively on support for people with this disease. I believe that the disease’s erratic and unpredictable nature should be taken into account in such a way that sufferers are not so vulnerable with regard to keeping their jobs as well as their social environment.
At the moment MS is an incurable illness and anyone diagnosed with it cannot just psychologically adapt to a change in their life. This disease puts a great strain on both the sufferer and his or her family, also financially. In connection with this I have tabled Amendment No 3 at Louise McVay’s request. Because her symptoms varied so much it was thought she did not meet the requirements which would entitle her to medical services.
The report proposes a number of measures for international cooperation and research and it is hoped that the Commission will contribute to the realisation of these. The report urges the next meeting of health ministers of the Member States to include a debate on these requests in its agenda, and I hope that Parliament will be informed about the decisions taken and proposals for action.
I have also tabled two amendments on the need to adhere to the precautionary principle, especially in the handling of toxic chemicals. The matter arose when in Scotland they suspected there was a link between TBT and MS. It is in any case known that this substance affects the central nervous system.
Although my report specifically focuses on MS and its particular features, there are also a number of other similar illnesses, and, having discussed the matter with my colleague, I have decided to put forward another oral amendment to include a mention of these.
In my country, Finland, there are just 6 000 MS sufferers, but each of us have many associates among the hundreds of thousands in the EU that share the same fate. Those of us the new precious drugs agree with feel a sense of solidarity with all those whose illness has progressed to the stage where they have become disabled. We could strive more to improve conditions for everyone. I hope that this, the first of my reports, will be read carefully by those at the level of responsibility for healthcare in the Member States.
After all the political and constitutional controversies this week Parliament can show that we also listen to the citizen here, and not just the President-in-Office of the Council. It is good that people believe that Parliament exists for human expectations and requests for help and that it is not just a lot of buildings in an asphalt jungle in some country in central Europe.
It would appear that the request by the public and which is mentioned in my report is now to be implemented, as Commissioner Diamantopoulou mentioned at the beginning of December that the Commission intends to propose a special directive to guarantee the rights of the disabled.
.  Mr President, honourable Members, ladies and gentlemen, on behalf of the Commission, I warmly welcome your report. It provides an extensive survey of the complex and complicated issue of multiple sclerosis and sheds light on a broad spectrum of related issues on which further action is needed, and I welcome those affected by them who are present with us today. I can understand the frustration of those who have to live with this illness. The health care available can vary widely, as can the way in which they are treated by their neighbours from day to day. It is bad enough to have to face being diagnosed with an illness as serious as this one, but it is even worse to realise that, although there is help to which you are entitled, you cannot access it, or that an employer is not prepared to take reasonable steps to enable you to carry on an active working life.
I would therefore like to thank the petitioner, Mrs McVay, for raising these issues and, likewise, the rapporteur, Mrs Aaltonen, for drafting such a comprehensive report in order to deal with them.
Although it lies within the competence of the Member States to ensure that health care is provided and to organise it, this does not mean that we at the European level have no contribution to make to dealing with the problems that this report raises. Many of the differences in provision in Europe could be adjusted simply by exchanging information and best practice. In order to make it easier to cooperate in this general area, the Commission has brought together health ministers, patients, staff from the health services and providers of services to them, as well as insurers, to join in a high-level process of reflection on patient mobility and developments in health provision in the European Union. At the concluding session at the beginning of last week, agreement was reached on a report containing 19 recommendations for action on a variety of issues, including the exchange of information and best practice. This would facilitate the promotion of ideas such as the development of European reference centres, which could in their turn develop professional excellence and training that would benefit both patients and those who work in the health field. The Commission is planning to issue a communication in March 2004, which will submit proposals for responses to these recommendations.
Mrs Aaltonen also discusses the problem of discrimination against people with multiple sclerosis. Multiple sclerosis is regarded as a disability under Directive 2000/78 prohibiting discrimination on the grounds of age, a disability, religion or belief, or of sexual orientation. Sufferers from multiple sclerosis are thereby protected from discrimination in the workplace on the grounds of this illness. Employers must take reasonable steps to enable disabled employees to do their jobs. The Commission has mounted a wide information campaign in all the Member States to accompany this legislation and to inform employers and workers of these rights. Furthermore, the Commission intends to hold, in early 2004, a public consultation on its future strategy to combat discrimination, which may also include the adoption of anti-discrimination legislation outside the spheres of work and employment.
The report lays stress, moreover, on the need for greater scientific knowledge about multiple sclerosis. At the European level, the Research Framework Programmes are making a contribution to this. Projects in these areas are already being promoted under the Fifth Research Framework Programme, and the topic of neuro-immune dysfunction can also be included in future invitations to tender under the current Sixth Framework Programme.
We may note, in conclusion, that the report calls on individual states and the European level to raise awareness of multiple sclerosis. As has already been said, the problem of inequality in health provision is primarily a matter for which the Member States must accept responsibility, but I very much hope that they will take note of this report and of today’s debate. As far as the Commission is concerned, I have named a number of areas in which action at the European level can help to raise the issues we have mentioned. Let me close by again praising the outstanding work that the rapporteur has done in drafting this wide-ranging and useful report, which will itself help to make society more aware of multiple sclerosis and of the problems associated with it.
. Mr President, I wish to join with others in congratulating Louise McVay for a tremendous achievement in bringing this issue this far, and my thanks for excellent cooperation to our rapporteur, Mrs Aaltonen. Indeed, I pay credit to Louise's local constituency MEPs, Mrs Read and Mr Whitehead, who have followed this through the parliamentary process. This debate, resolution and report is a historic landmark for 400 000 people with multiple sclerosis in Europe. It will lead to concrete action. Just as resolutions of this Parliament on the rights of people with autism and on the recognition of sign language for deaf people have meant real achievements, I believe that will be true from today onwards for people with multiple sclerosis.
I am very pleased that the Committee on Employment and Social Affairs has produced an opinion to contribute its authorship to this report, because within seven years, 50% of people with multiple sclerosis lose their jobs, even though they want to work and are capable of working. This is not just about access to appropriate health care, it is the fact that getting access to that health care could make a huge difference to people's working, social and personal lives.
I would like to thank the Multiple Sclerosis Society of the United Kingdom. Sarah Philips, its chair, is also with us in the public gallery. Because of their campaigning, a new scheme was introduced in 2002, which means that 3 000 more people with multiple sclerosis now benefit from the latest and most effective treatments in the United Kingdom, my own Member State. It is truly an achievement of disabled people working and campaigning together, and one that we, in common with our colleagues in the European Multiple Sclerosis Platform, want to see spread throughout Europe.
We talk about people suffering from MS. I understand why we use that language. But we do not want disabled people to be seen as victims, we want them to be seen as achievers like Louise McVay, whose achievements we celebrate in this European Year of Disabled People.
Mr President, I would like to add my thanks to Louise McVay, to the rapporteur, and also to my two colleagues from the region, Mr Helmer who is here today and will be speaking later on, and to Mr Heaton Harris who also followed this matter very closely.
I am sure many of us know somebody who has suffered from, or has, multiple sclerosis, and I take Mr Howitt's last point. But let us start by remembering, as the Commissioner said, that health is not an EU issue. It is something we can help with, but we must not be deluded into thinking that it is a power of ours. Indeed it is not even a Member State issue. The British Government in its devolution has devolved health to Scotland, because often the best remedies are found close to home. Indeed, if we are going to apply the precautionary principle anywhere it should be applied to the extension of EU legislation into areas that are best dealt with locally.
Having said that, I welcome this report which has many positive things in it. Firstly the code of best practice, and secondly closer international scientific collaboration. Having said that things are often best done at local level, many things can also be done at a European, or even a wider level. We should not forget the centres of research excellence, particularly in the United States, and we should seek as wide a collaboration as we can. Insofar as the EU can assist in that, through the research programmes etc., we certainly should. Clearly, as the report says, we should involve service users in the research. Things need to be done with the cooperation of people, not for them.
As such, we in this Group also support strongly the call for a Europe-wide study to be undertaken, clearly in cooperation with the WHO, because we want to spread the knowledge and gather the knowledge as widely as possible. We welcome, as the report says, the comparative evaluation being undertaken by the European Multiple Sclerosis Centre. All of these are good and positive things.
Turning to the problem of drugs – and this is a problem because, in British terms, where you live can affect what you get – we can produce the information but we cannot direct people how to spend their medical resources, and I am pleased to say that this report does not say that. But people who have MS clearly must be encouraged to play a full part in the community and such discrimination as exists within the community cannot be allowed to stand. One of the things we have to be constantly on the lookout for is giving people a fair deal and making it possible for them to play a full part in the community, as full a part as any of us.
I would like to talk about two of the amendments on introducing this precautionary principle. They are unnecessary and divisive. The chemicals directive and chemicals policy is the subject of a separate effort within this House. If you are going to apply the precautionary principle to toxic chemicals, let us look at it in the context of the chemicals directive. Maybe we should also consider that some people might talk about applying the precautionary principle to new treatments. The precautionary principle is a separate subject and accordingly our Group cannot support Amendments 1 or 2. This has nothing to do with us not wanting the best treatment for sufferers from MS, it has to do with sheer common sense and dealing with things in the appropriate place.
I close by saying that I welcome this report. I commend all the people who have contributed to it and we look forward to supporting it.
– Mr President, it is customary for speakers to thank the rapporteur, but I want, today, to break this rule by thanking the petitioner, Mrs Louise McVay, for submitting this petition and thereby drawing attention not only to her own plight but also to the immense difficulties faced by MS sufferers in the EU, and the unequal treatment they receive. Even though the Commission’s initial response has nothing encouraging to say about this petition, I am very glad that the Committee on Petitions has taken the initiative in producing this report and, yet again, taken very seriously something that is of concern to the European public; I am convinced that Mrs Aaltonen’s report will prompt changes that will improve the quality of life for MS sufferers in the European Union.
Just how urgently needed that is is demonstrated by the considerable qualitative differences between the responses by the health ministries of the Member States to treatments and therapies for people suffering from MS, which also show that sufferers from MS are not yet treated with the consideration that they urgently need. This report is an initial assessment, and the conclusions to which it comes are important ones, reflecting, among other things, the demands made by the German MS Association, which celebrated its 50th anniversary in November.
I see it as being of the utmost importance that the needs of young people with MS should be considered and taken into account, as well as that those affected by it should be enabled, as far as possible and for as long as possible, to work and enjoy equal rights in the sphere of employment.
Our rapporteur, Mrs Aaltonen, herself demonstrates that, with the right therapy and treatment, people with MS can lead active lives in the world of work and in society at large. The Group of the Party of European Socialists, to which I belong, endorses all the amendments tabled by the rapporteur and the report as a whole.
The various tragic effects of the disease, which affect the lives of sufferers and their families, compel people with MS to engage in a lifelong struggle against a disease that is still incurable and whose progress is unpredictable. The EU must play a strategic role in improving equal access to therapies and treatments, by calling on the Member States to coordinate their actions, including in research, and by facilitating access to the best practice in treatment and rehabilitation. Sufferers from MS in the future Member States will benefit from this.
Mr President, as has already been stated, there are 400 000 multiple sclerosis sufferers across the whole of the European Union, but it has taken only one today to get this debate, a remarkable young women who has already been mentioned, Louise McVay, who is in the gallery at the moment. It demonstrates what tenacity can achieve. I am also pleased that it is on the agenda during the European Year of People with Disabilities.
I join others in congratulating the rapporteur for such a wide-ranging report. It talks about equal access to health care. There are differences within Member States and across the whole of the European Union. Some drugs like beta interferon, which can help some MS sufferers, are not widely available. Multiple sclerosis research should also be covered in the seventh framework directive. I am very disappointed – a lot of people are – that the sixth framework directive is not living up to the commitment that was made to mainstream disability issues. We must also ensure that young disabled people – that includes people with MS – do not end up being cared for alongside elderly people. That is why we must work towards independent living and why it is so important that the employment directive is fully implemented in all Member States.
I am sorry to say that the deadline of 3 December this year has been missed by many Member States. We must take this opportunity now to ensure that does not continue, and we must get a specific disability directive. I was very pleased that the Commissioner mentioned that in her speech in Rome closing the European Year. Let us hope that we now get that timetable.
Mr President, ladies and gentlemen, I would firstly like to thank Mrs Aaltonen for her wonderful work, approved unanimously in the Committee on Petitions. I hope it will also be approved unanimously in this House.
It is important that we deal with these health problems, in response to this citizen’s petition, relating to the discriminatory treatment of patients with multiple sclerosis. We are aware that many chronic long-term illnesses do not receive satisfactory attention, and the treatment offered to these people is currently insufficient.
This report contains proposals for resolving the situation of people suffering from multiple sclerosis in all the member countries, not only therapeutically, but also by proposing effective services to deal with the other needs suffered by these patients, as well as their integration into society, applying effective therapies and treatments which modify their illness. It provides these patients with useful information and support, things which are very important to them.
I will illustrate what I have said by means of an example. In the Spanish State there are 40 000 people suffering from multiple sclerosis. Some are as courageous and constant as Mrs Louise McVay, and I would give the example of Martí i Pol, a Catalan writer who died recently and managed to overcome and live with his illness thanks to the solidarity and help of everybody around him, not just family, but the whole of society in general, his people and his region.
It is an absolute priority to dedicate funds to research programmes aimed at finding a solution to this disease, in all the Member States. The GUE/NGL Group supports the report in its entirety, as well as those amendments which we believe will provide solutions for alleviating this disease.
Furthermore, I would like to stress the importance of the Committee on Petitions, which maintains relations with the citizens and makes it possible, by means of their petitions, in some cases to produce reports like this one aimed at improving aspects of their daily lives.
I would like once again to express my gratitude for this valuable report, which we hope will have effective results in the Member States, by means of the proposals which the Commission will undoubtedly make.
Mr President, I would like to add my congratulations to the rapporteur and most especially to the petitioner, Louise McVay, on her initiative and determination in getting this matter to the European Parliament. It takes resolve to get a matter on the floor of the European Parliament, and for someone suffering from the ravages of this disease, it shows outstanding strength of will. I am also pleased that it is the European Parliament's petitions procedure that has enabled that to happen.
Allow me to tell a personal story. About ten years ago, my sister-in-law, married to my twin brother, invited me to their home for the weekend. She asked me to look at my twin brother. He did not appear to be standing quite correctly – something was wrong with his balance. She said that it was my job to convince him to go to a doctor. I did that job and the early stages of MS were first of all diagnosed. That subsequently was proven not to be the case: he had a related disease, called ataxia nervosa. Like MS, it attacks the mobility of the patient, not the thinking part of the brain at all. In two horrible years he was confined to a wheelchair and finally the disease killed him. In one respect he was very fortunate: he had a great employer. I will name them: Shell UK. They paid for treatment, a chauffeur to drive him to and from work and for a personal assistant to operate his computer and to push his wheelchair. They had the sense, the decency and the foresight and, I suppose, the resources to treat a disabled person as a real person. That is all that anybody asks and that is what this report asks.
I have told this story for two reasons. Firstly, to remind all of us who are fit and active today that tomorrow we could find ourselves in a wheelchair. If that happens as a result of an accident, often compensation is paid. If it happens as a result of disease, there is no insurance or compensation and you are in the hands of society – people like you and me. Secondly, for some diseases there is no treatment – or it is only patchily available – and there is very limited research. Further research is needed and we must be prepared to encourage and support that research as requested in this report. Louise is right: if there is therapy that helps, for example beta interferons, then it must be made available to all sufferers.
I am particularly grateful to the rapporteur for putting forward the oral amendments that would allow the pressure from this petition to be used to help not just the hundreds of thousands of sufferers from multiple sclerosis, but also sufferers from other similar mobility-impairment and neuro-degenerative diseases, who need help too. We must learn from each other and we must learn to help Louise and the hundreds of thousands like her.
Mr President, I too want to congratulate Louise McVay and indeed the rapporteur, Mrs Aaltonen, for bringing forward this report from the Committee on Petitions.
There is a clear need, based on the information that has been provided to us, for the European Union to become engaged in seeking to develop best practice across the European Union to ensure that the people of Europe have adequate access to services, therapies, drugs and indeed aftercare, and that they are not discriminated against in relation to employment.
There is also a need for a Europe-wide epidemiological study which should be financed by the European Union, and that should be done as a matter of urgency. There is also a need for a new directive on disability rights which would guarantee that people who suffer from conditions of this kind are not discriminated against in accessing jobs. It is one thing to be in a job and have this condition, but if you have the condition it is virtually impossible to access a job subsequently.
These are matters strictly speaking within the competence of the Member States but it is clear that as a Union and as a Parliament we have an obligation to seek to ensure that European citizens are treated properly. It is estimated that something like 400 000 people in Europe have this condition. In Ireland, for instance, there are around 500 000 people with neurological conditions of various kinds. I do not at know offhand how many of those are MS patients, but a recent study has shown that there is a 2:1 gap in terms of the number of consultants necessary to provide treatment, care and appointments for people with conditions of this kind. There is a two-year waiting list and something like double the number of clinics are required in order to cope with the numbers involved.
There are clearly large gaps in our services and we have an obligation to try and close those gaps.
Mr President, Commissioner, I am not among those who usually thank rapporteurs for no reason, but now there is genuinely cause for saying thank you. It is a special pleasure for me, who have had the privilege of knowing Mrs Aaltonen for a long time, to congratulate her on her first report here in the European Parliament.
She is a positive person who has fought many important political battles for young people, women and, now, the handicapped. It is a privilege for the European Parliament to have access to her knowledge, energy and experience. These qualities have really been of value in the preparation of the report.
I am also grateful for the fact that Mrs Aaaltonen has taken account of my proposal concerning the issues of genetics. Pentti Tienari, a senior lecturer in experimental neurology in Finland, has researched into these matters, and the fact is, unfortunately, that there is a background of genetic factors. The Vikings are suspected of having spread the disease because it mainly occurs in Orkney and Shetland and also in the area around the River Kyro in Finland. The disease also exists where Germanic peoples have been on the move. I hope that continuing research will also take account of this genetic factor.
I also wish to say that the Group of the European Liberal, Democrat and Reform Party, which is usually scrupulous about the issue of subsidiarity, will for the most part approve all these amendments. It is said that the Member States must cooperate, and I believe it is important for the Member States to cooperate in order to arrive at binding standards. It may be possible for this to happen outside the structure of the EU, for example through cooperation between ministers in the framework of the Council of Europe. It is there that we should produce binding recommendations on health care. We ought to have a precise division between the EU’s and the Member States’ respective areas of competence.
– Mr President, at the end of the European Year for People with Disabilities it is particularly significant that this Parliament should be examining a concrete case and dealing with the discrimination to which people with multiple sclerosis are subject. This inflammatory disease of the central nervous system and nerve fibres gradually develops lesions that prevent the nerves from functioning, causing generalised and unpredictable disability. I congratulate the rapporteur on the work she has done and hope that the Commission and the Member States will commit themselves more to solving the countless problems that people affected by this disease have to face – taking account of this report and the work done by organisations representing multiple sclerosis sufferers – in their fight for equality of access to treatment and services and in defence of their dignity. It is calculated that there are more than 400 000 such citizens in the various countries of the European Union, as has already been mentioned.
A greater commitment to research into this disease is required, specifically within the next research framework programme since, unfortunately, it has not been included in the current one, as has also been mentioned here. We also need effective measures against discrimination in health care and the elimination of all barriers and obstacles that hinder equality of access to goods and services, as well as greater attention to employment and respect for personal dignity.
While I support this report and its proposals on this concrete issue, however, I feel I must underline the need to situate these measures within the more global context of the fight to eliminate discrimination against people with disabilities. As this year, which has brought disability problems to the forefront, comes to an end, it is necessary to make the commitment that all European Union institutions will stand firm in their fight against discrimination. I point especially to the need for a Community policy on disability and for giving top priority in the various Community policies to matters relating to discrimination against and the human rights of people with disabilities. Only in this way will there be effective social inclusion.
What is required is a proposal for a directive based on Article 13 of the Treaty to fight discrimination based on disability. This new directive must prevent new barriers from being raised and stipulate that the existing barriers that people with disabilities have to face must be eliminated throughout the European Union. It would be good if this could happen in the short term, but we know that that will only be possible if the Member States make a great effort to adopt the necessary concrete, particularly financial measures, which have been affected by the irrational criteria of the Stability Pact and the resulting budget cuts, as has happened in Portugal.
Promoting the integration of people with disabilities also requires the proper transposal of the Council directive setting out a legal framework for equality of treatment in matters of employment and work. I also affirm my support for the United Nations Convention on the Rights of People with Disabilities. I therefore hope, Mr President, Commissioner, ladies and gentlemen, that this report and this debate will be an important contribution in the fight against discrimination towards people with disabilities and that the Commission and the Member States will take it into due consideration.
– Mr President, Commissioner, ladies and gentlemen, from time to time a certain impetus is needed in order for an issue to be considered, and, in this case, Mrs Louise McVay has provided it. In this case, and in those like it, we see again and again how much cold-heartedness there is in this European Union of ours – of the need for which I am thoroughly convinced, and for which we are all working together.
After all, it takes a certain optimism not to resort to the criticism, which is to some extent stereotypical, that Europe is only for those who are fast, big, rich, healthy and strong, but instead to believe that this Europe is there also for the vulnerable members of society, for those who are slow and cannot keep up the pace – and here I am not talking about ‘core Europe’, but about individuals who are slower and cannot keep up – for the sick, for the little people.
We have no problems with travel. We move money, goods and cars from one Member State to another. We use them; we have a single drivers’ licence and a single set of road traffic regulations. Where common action in social matters is concerned, though, or common action in the cultural sphere, it is unfortunate that this Europe cannot demonstrate the rhythm and speed that it already possesses in other spheres, and for which we are grateful. It would surely make sense for us to be as quick about things in the social and cultural spheres as we are elsewhere. Members – among whom I particularly want to thank Mrs Aaltonen, the rapporteur – have already spoken at length about the need for, and importance of, measures to deal with multiple sclerosis.
I therefore want to draw particular attention to the incongruousness of our having such a need to catch up in the social sphere. There is no single entitlement card for the disabled, Commissioner; a disabled person who lives in Germany cannot go to France, nor a disabled person from Italy to Germany and have his status, which is a disadvantage, recognised, not even when it comes to getting a parking space, let alone a seat on public transport and other similar things beside. This is where we urgently need to make up for lost time. I believe – indeed, I am convinced – that it is not enough to do no more than say ‘we have no responsibility for this’. We must do far more here, and be more consistent in doing it. I hope that this debate will make us more aware of these matters too.
Mr President, my honourable friend mentioned that 400 000 people in the European Union suffer from multiple sclerosis. Most of them are women, in a ratio of 2 to 3. With current scientific resources, diagnosis is made at an early stage and, with suitable treatment, the advance of the disease can be controlled or slowed down and the quality of life of sufferers improved substantially.
We know on the basis of the Union Treaty, that the Community applies policies and actions with the aim of safeguarding a high level of health protection. However, in order for this sort of thing to be feasible, one of the preconditions is equal access for citizens to health services and equal provision of all efficient means. Hence, the argument that dealing with the consequences of this particular disease comes under the jurisdiction of the Member States does not stand up and should not exist. What is needed, as quickly as possible, is a new epidemiological study, at European level and in collaboration with the WHO, so that the extent of the problem can be seen from the data collected and the need for intensive research and international cooperation can be highlighted.
The report by the Committee on Petitions is revelatory and enlightening and, of course, it is clear that I totally agree with the proposal to establish a code of best practices, because this will result in our defining uniform methods of treatment and rehabilitation activities. Similarly, I absolutely agree with the view that the health authorities in the Member States must promote self-help programmes among patients with multiple sclerosis which, together with the application of special working conditions, will constitute two important factors in maintaining good mental health which, as we know, is significantly impaired by the very nature of the illness.
Finally, I should like to congratulate the rapporteur and Mrs Louise McVayn, who has demonstrated to us that one person who fights can obtain results for many people.
Mr President, I would also like to welcome my constituent, Louise McVay, from Loughborough in the East Midlands, who is in the gallery. She has been a tireless campaigner for MS sufferers and I commend her courage and her hard work. I would also like to thank Mrs Aaltonen for her excellent work on this report. MS is the most common form of disability affecting young adults in the EU, and two-thirds of sufferers are women. Of the 400 000 sufferers in the EU, 85 000 are in my own country, the United Kingdom. MS demands our attention.
This report proposes the very best kind of European cooperation. It recognises that the EU has no competence to determine the health policies of Member States, still less to set their budgets or spending priorities for Member States' health services. That is as it should be. What the EU can and should do is to offer the exchange of best practice, to benchmark performance, to encourage uniformly high standards of care. It has another vital role and that is in the area of medical research. As spokesman for my Conservative delegation on research, I share the view of Ms Lynne that we should like to see chronic diseases more strongly prioritised in the EU's framework research programmes.
While it is fashionable to concentrate on newly emerging diseases, we cannot afford to lose sight of familiar problems which affect huge numbers of patients. We still do not have a full understanding of the causes of MS and we should not rest until this problem is solved.
Certainly we have much to do in my own country, the UK. Our Labour Government has failed to address the problem of the postcode lottery, which means that the levels of care and availability of drugs can vary from street to street. I was first alerted to this problem for MS sufferers in the UK during our 2001 general election campaign when one of our Conservative candidates was approached by a young lady in Nottingham, Mrs Peel, who had just been diagnosed with the disease. Mrs Peel, who was pregnant at the time, was alarmed to find that she was being denied therapies and treatment by the local health authority simply because of where she lived. I was very pleased that the Conservative spokesman on health at that time, Dr Liam Fox, was able to visit Mrs Peel personally to listen to her case.
I would also like to commend the European MS Platform for their campaigning work. I was glad to support their European MS Awareness Day in the European Parliament in Brussels in June of last year. Such events are invaluable in briefing Members on the issues surrounding the disease and the problems faced by sufferers.
As we come to the end of the European Year of People with Disabilities, we must focus on the needs of MS patients and the research-based opportunities to accelerate the development of more effective treatments.
Mr President, I thank Mrs Aaltonen, the rapporteur, and Louise McVay, who brought the petition leading to this report on multiple sclerosis. Mr Whitehead, one of Louise's East Midlands MEPs, has had to leave to take part in a vote on another vital health matter, and he sends his apologies.
MS affects people in different ways: some days can be good, some days can be bad. However, it is a deteriorating condition with no cause and no cure. I became involved in working on the issue after meeting an active group of Scottish MS patients. They contacted me, told me of the impact the disease has on their daily lives, and made me aware that Scotland has the highest rate of MS in the world. I have since sponsored the first European MS Awareness Seminar, held in the European Parliament, and set up Parliament's MS interest group.
Primarily the petition before us tries to raise awareness of access to not only medicines but also to the treatment of patients with MS. It is quite fitting that, as we end the 2003 European Year for People with Disabilities, we reflect on what we can positively do to help people with MS.
No discrimination at the workplace would be a good start. A number of people I have spoken with have lost their jobs because their employer was not flexible or understanding about MS. That is why implementing an EU directive on equal treatment in employment is so important. Access to medicines and new treatments is essential. It is timely that just yesterday this Parliament voted in a new pharmaceutical package that hopefully will lead not only to more innovation but also to better access to cheaper medicines.
I am glad that some British hospitals have now introduced MS nurses. Many people working in the medical field do not know how to treat patients with MS. I had no idea that a needle in the skin could perhaps inflict unbearable pain on someone with MS. Better recognition and understanding of MS is needed. MS patients deserve better. I thank Louise again for bringing this before us today.
. Mr President, I wish to thank everyone for their speeches and support. I would like to inform all those who were of the opinion that this was solely the responsibility of the Member States that I have been in contact with the health ministers for all the Member States and in a sense they have already committed themselves in quite a different way to this report, having allowed themselves to be involved in producing it.
The debate is closed.
The vote will take place today at 11.30 a.m.
The next item is the Commission’s statement on the World Summit on the Information Society (first phase: Geneva, 10-12 December 2003).
.  Mr President, ladies and gentlemen, the first phase of the World Summit on the Information Society took place in Geneva from 10 to 12 December this year. The Summit was attended by around 11 000 participants and can be regarded as a multilateral success to which the European Union contributed substantially. On 12 December, the delegates adopted a Declaration of Principles and Plan of Action.
These documents now form the basis for a common concept of the information society in all United Nations member states, largely inspired by the European policy of an Information Society for All. The contributions made by the European Union to the various phases of the Summit preparatory process were, in every case, coordinated European positions which were developed by the Commission in collaboration with the Member States and the presidency, and were always presented in the negotiations by the Chairperson of the relevant Council on behalf of the EU-15 plus 10.
The Summit has enabled major progress to be achieved in several areas. For the first time, the importance of the information society as a driving force for social and economic development was recognised at a World Summit. The key role played by legal and regulatory frameworks that promote competition and enable a better range of services to be provided to all citizens was recognised. The importance of solidarity in the context of combating the digital divide was recognised, along with the role of information and communications technologies (ICT) for advancing the internationally agreed development goals defined in the United Nations’ Millennium Declaration.
In the field of Internet Government, that is, the future administrative and regulatory structures governing the Internet, a working group was set up under the aegis of the UN Secretary-General. It is open to all participants and its remit is to discuss various options which will then be presented at the second phase of the Summit in Tunis.
On all other points which were still open at the start of the most recent negotiations at the beginning of December, satisfactory results were achieved as well. This applies especially to the paragraphs on human rights, free access to information and the media. It also applies to the points on intellectual property, Open Source Software and the security of networks and information.
With regard to funding, the text accepted by all participants recognises the desire of some countries to establish a voluntary Digital Solidarity Fund and the desire of others to undertake an evaluation of existing funding mechanisms and carry out a study on the efficiency and feasibility of such a fund. This work will be undertaken over the course of next year by a Task Force under the aegis of the Secretary-General of the United Nations.
The Commission will follow up the outcomes of this World Summit and incorporate them into its own policies, especially in the development policy field.
Mr President, I wish to begin by welcoming Mrs Schreyer, speaking on behalf of Mr Liikanen, and thank her very much for taking the opportunity to report back to us so soon on the Geneva Summit.
I was privileged to be there as part of a small group of colleagues from Parliament. I want to congratulate both the Commission and the Italian presidency for the very active role they took. I am sorry the Italian presidency is not here today, but I had a chance to meet the Italian minister and his team, who played a crucial role in negotiating what was a very well-balanced declaration and action plan.
I would like to pick up on some of the lessons that I learned. As far as the European Parliament was concerned, the STOA unit, Parliament's Scientific and Technological Options Assessment group – which had led the initiative to be represented there – had its own stand, in conjunction with the Commission. We were also represented at a very important earlier conference about the role of science in the information society, so there was no doubt at all about our engagement with the process.
The most important thing we must reflect on is that we do not just have a political declaration, we also have an action plan and we have two years in which to make some real demonstrable progress before this summit reconvenes in Tunis. In the context of these complex multilateral discussions, that is not a very long time. We have a big challenge to show that we in the European Union and the Member States are taking seriously the need to apply and extend the benefits of information and communications technology to the developing world.
As Mrs Schreyer said in the statement, the application of those tools to economic, social, health, educational and a whole range of other developments is extremely important. For me, one of the crucial lessons from Geneva – where so many developing countries showed us how they were applying information technology – is that we must develop expertise in those countries to enable them to develop projects on the ground that respond to their own particular needs, because every country starts from a different position in terms of infrastructure, economic development, learning capacity, etc. We are not looking for a one-size-fits-all solution, we are looking to disseminate our expertise.
One of my particular pleas is that we focus our attention where we really can help, which is on extending and encouraging research and development capability in the developing world. We want a stronger network of computer scientists and specialists working in universities and technology institutes who are linked together by a global research network. In that way they can develop their own solutions, and also draw on a much wider learning-community to help them develop the tools that they want – the standard applications, the other ideas – and they can exchange their work with each other.
The European Union has invested in the world's largest research network and we are already seeing it spread worldwide. We had the welcome news in Geneva that South Africa, for example, wants to join that network. So we can set an example.
My final point concerns our engagement as parliamentarians. It was disappointing that the summit declaration did not make any reference to parliamentary engagement at all. I spoke at a meeting of the Inter-Parliamentary Union with parliamentarians from many countries all over the world. There was disappointment that we are not more fully engaged but a determination that we should be better engaged in the next stage of the process. I would like to see us – perhaps with assistance from Member States and the Commission – develop a proper electronic parliament focusing on these issues, so that when we go to Tunis – and I hope that more colleagues will join us for that – we will be able to engage in the political debate. This is an area where Europe has so much to offer, but the whole engagement needs to be stepped up and integrated with an overall development policy.
Mr President, the debate on the information society and globalisation may not prevent globalisation from happening and/or facilitate it; nonetheless, it helps us to decode the terms and conditions under which it comes about. Besides, this is our basic role as Members of the European Parliament: to identify the political components, the clashes, and to make provision for solutions to the economic and social problems which are caused.
European citizens are waiting for answers for the dynamic procedures which have a dramatic influence on their life in the twenty-first century. The International Telecommunications Union took the initiative for this first world summit on the information society held in Geneva, but the UN put its stamp on it, giving mainly developing countries the chance to claim equal opportunities for their citizens and to demand a fairer information society. Creating a solidarity fund is, in my opinion, the basic demand. Internet access and mobile telephone communication requirements need to be met by 2010, so that the most remote communities in developing world villages can have real access. The action plan is very important for this objective.
Of course, alongside everything discussed in Geneva, we expect other important initiatives to continue, such as the World Mass Media Observatory being promoted and the new European Security Agency due to start up at the beginning of 2004. These are necessary tools in dealing with the new conditions. However, there is also a whole series of issues which need to be answered. Electronic democracy is perhaps the core issue.
At the same time, however, we are also interested in the issues of education, health, intellectual property, security, human rights and economic and social practices. All these require their own operating framework within the digital environment. And the answers are not always easy.
That is why the European Union needs to monitor closely and be able to be present with its opinions. I am sorry the debate is being held so long after the summit, but we must act efficiently in the future if we are to be able to express our opinion at it.
Mr President, Commissioner, I should like to thank you and my esteemed fellow MEP, Mr Harbour, for their reports to this House. It is, however, slightly ironical that the best information about what happened at the summit has appeared on the radical party’s web sites. The EU’s own web sites have contained extremely little information about this summit. What kind of information society do we live in? It is good that a summit should have been held because international cooperation is required where Internet security is concerned. We believe we achieved something to combat spam when we adopted the directive on privacy protection in electronic communications, but we have got nowhere. As I say, international cooperation is needed.
It was good that the final document contained regulations on free competition, values, methods and the neutrality of technology, which showed that success is being achieved in Europe in creating an information society. As is usual in the case of international conferences, the action plan and the final document contain many sound pledges concerning how this is to be developed and how we can help the developing countries. An interminable number of international summits have now taken place at which we have given pledges concerning, for example, education for all and the fast track initiative within the World Bank to help children and, above all, girls to benefit from an education. In spite of this, nothing is happening. Regarding the fast track initiative within the World Bank, the developed countries have not even been able to comply with their modest pledge of slightly more than USD 300 million. After no more than a year and a half, we are over USD 100 million in arrears. When will the developing countries stop believing in what is said in these international forums?
Before this summit, the Group of the European Liberal, Democrat and Reform Party stated that we cannot see Tunisia being a host country for the follow-up conference as long as it violates freedom of expression. In that respect, we are disappointed in the outcome.
Mr President, at a time when two-thirds of the world's population are suffering from poverty, hunger and disease, the fact that the UN organised a world summit in Geneva on the information society sounds somewhat strange. One wonders if perhaps the ultimate objective of the debate was none other than to increase the sales and profits of the information technology monopolies, in other words IBM for computers, Microsoft for software and the telecommunications companies.
Under the weight of these contradictions, it is not at all strange that the summit did not result in anything specific. Not only the proclamation of principles but also the action plan which were adopted are simple wish lists. The objective of the possibility of Internet access for half the world's population by 2015 and the objective of their all having access to radio and television by then are not supported by any measures. Similarly, the questions of economic aid or regulatory issues for the Internet were not addressed.
Mr President, Commissioner, ladies and gentlemen, the problem which we have to solve is not how some people, at a time when they have nothing to eat, will plant themselves down in front of a screen and stab away furiously at a keyboard. The problem is the prosperity of mankind and the to that is peace. However, this problem will not be solved as long as the monopolies exploit the wealth of our planet for their own benefit, as long as they control information technology, as long as the imperialists massacre our fellow human beings. It will be solved through the fight of the peoples for radical, revolutionary social change.
Mr President, Commissioner Schreyer, an initiative for a World Summit on the Information Society is a good initiative. Information society means freedom, freedom of information, freedom of circulation of information, and it is there that we have a problem: a free information society that meets in Tunis to discuss the freedom of the information society is like sending a small child into a cage of lions to learn how to eat. We really must, indeed, be aware that Internet surfers are arrested in Tunisia, that people who use the Internet and who use the information society for the freedom that it offers are imprisoned in Tunisia. We are, therefore, going to be involved in a second world summit in Tunisia, but it is likely that by the time we arrive, the President, Mr Ben Ali, will have imprisoned a further two or three hundred Internet surfers to protect the information society from those making use of the freedom that it offers.
I truly believe that if we do not protest – and by ‘we’ I mean the UN in this case, and the European Union – then that will be the sign that we are making a wrong move. In that case, why should we not go to China? All Internet surfers are imprisoned there too. We sell arms to the Chinese and, while we are at it, we organise a major international conference on freedom of information in China. Why not? Let us be logical. We will make the journey directly from Tunisia to China where we will shout to the people: ‘eat and be quiet, but above all do not make use of freedom of information; furthermore, this is why we want to have a major meeting in China.
Moreover, this event, organised at the initiative of the UN, is partly distinguished by some Member States’ repression of NGOs. This is the case, for example, where Reporters without Borders is concerned, an organisation fighting for freedom of information. Following a request from Iran, signed by a large number of countries, Reporters without Borders was excluded from the NGOs recognised by the UN. You will see, therefore, that a commendable initiative for freedom and the information society is not enough; there also needs to be consistency.
For example, the European Parliament has fought to obtain a directive on the patentability of software that is radically different from the directive proposed by the Commission. We know what it means to fight to defend intellectual property and, if we want to be consistent in the process of setting up the information society, then we must fight for freedom and the protection of intellectual property. That means that when we organise something such as the Geneva Summit, it has to be more than just alargemarket enabling Microsoft or others to take over new markets throughout the world. The freedom of the information society does not mean . That cannot work. In this respect too, we must, clearly, take advantage of the framework offered by a multilateral organisation to develop regulations that, rightly, ensure equality for those entering, and those already within, the market.
To conclude, Mr President, Commissioner Schreyer, the European Union cannot simply attend this type of event: it should also intervene. So, when we are keeping quiet, when we cannot find the words, is when it is an issue of protecting the freedom of the information society. The information society is not simply a market. The information society also means setting up democracy and freedom.
Mr President, I would first like to address the Member who complained about the fact that the European Parliament did not adopt a position before the Summit, and refer her to the spokesmen of the Groups in the Committee on Industry, External Trade, Research and Energy who did not deem this issue worthy of being debated in the Chamber before the Summit. Secondly, I would like to point out that the political statement on the Summit, after months of negotiations, fortunately includes a reference to freedom of expression. Countries such as China, Cuba and other communist regimes – and I would like to apologise here to Mr Alyssandrakis, who believes that poverty is the root of all evil, but perhaps the lack of freedom also plays a role – tried, unsuccessfully, to delete this reference from the UN texts.
The current problem is that we have an action plan for the next two years on the basis of which tens of billions will be channelled to developing countries in order to develop the information society. Commissioner Schreyer, I believe that the European Commission should keep a watchful eye on the way these funds are used, by making their use dependent on their opening up and taking specific steps regarding the free market, democracy and fundamental rights. Otherwise, we risk continuing doing what we are currently doing: with our money, with public and private money, we are creating and financing software systems that allow dictatorial regimes and, increasingly, our countries too to censure, filter and prevent access to the information society. That is not the only thing: there is also a problem of the free market. In developing countries, the companies that run the Internet and telecommunications are generally corrupt monopolies or oligopolies that use corruption to restrict individuals’ opportunities to access the Internet and the information society.
If, as we are doing, we are preparing to spend huge sums on these countries, let us make sure that these sums also go towards developing democracy and human rights. Let us make sure we raise the issue of Tunisia where a summit will take place which will be chaired, as the World Organisation Against Torture reminded us, by General Ammar, that is to say, the person formerly in charge of torture in the Tunisian regime.
I would also like to advise Members against picking and choosing, which would leave some having to deal with awkward issues whilst others allow themselves the luxury of only speaking about plans, cooperation and the market, which we also favour and we want to promote, but not to the detriment of freedom and law.
Commissioner, honourable Members, I would like to start by thanking Mr Harbour very warmly for leading the initiative, together with STOA, Parliament's Scientific and Technological Options Assessment group, to ensure that the European Parliament could participate in this World Summit. We all know that in the Committee on Industry, External Trade, Research and Energy, we have promoted the Internet and the liberalisation of telecommunications in Europe very intensively. Europe has taken on a leading role in the world here. I think that we must also make our contribution to the globalised process, and this contribution naturally means promoting free competition first and foremost.
In my view, it is the Internet, above all, that will finally enable family companies and small and medium enterprises to participate in world trade as well. We have learned that in ‘customer to customer’ services in particular – that is, business to consumer and business to business – the Internet opens up totally new opportunities. Through -bay and other systems, there are now platforms where even micro-enterprises can market their products using services on the world market. We have international payment systems such as credit cards, and firms that handle financial transfers. We have international logistics companies that transport goods around the world. Due to the pressure from imports from many countries of the world – I am thinking, for example, of China, which is currently showing an 8% growth rate, compared with just 1% growth in Europe – Europe has a massive demand here. We must therefore do all we can to ensure that our companies establish a higher international export profile. It is here that a conference like this can offer opportunities to boost our involvement. It also demonstrates yet again that there is an urgent need for a WTO Parliamentary Assembly.
I see that the UN and civil society are now participating on these issues as well. Yet we – the legislative – are not involved to an adequate extent in this area.
I think that for the future, it will be essential for us to participate in these international frameworks and ensure that the infrastructure we need for our small and medium enterprises in Europe is established. I therefore welcome the fact that the European Parliament will have a stronger Committee on External Trade in its next parliamentary term. Ultimately, we also need many more small and medium enterprises and family enterprises around the globe. We must therefore form partnerships between small enterprises around the world, offer them platforms and provide support to our 18 million – soon to be 22 million – SMEs, which employ two-thirds of Europe’s workers, so they can become global players and through them, we become successful in the global market.
Mr President, my fellow Members have already pointed out, and it has become apparent indirectly, how difficult the negotiations were in Geneva. The World Summit on the Information Society demonstrated yet again that international negotiations, regardless of the framework in which they take place – whether it be the WTO or the UN – have become extremely complex. MrRübig’s appeal is quite right: we need more parliamentary involvement. That will not necessarily simplify the process, but it will at least demonstrate more clearly and tangibly the desire of citizens to be represented properly through a legitimate voice.
In Geneva, it became apparent how such complex negotiations – in this instance, on the issue of how a global information society should be developed – can be shaped by the various actors. As a rule, these continue to be the governments, of course, and it is governments which draft the laws and have to negotiate at international level. In this instance, however, a great many companies and what has come to be known as ‘civil society’ were also involved. We must not forget that the Summit in Geneva nearly collapsed. It was extremely difficult to bring the negotiations to a conclusion at all. Anyone who reads the text and the compromise – and I would recommend it to everyone – can see how difficult it was to produce this compromise. I suspect that it will only be in Tunis that we recognise that we have a document before us that we can take back home and defend with some measure of credibility.
Let me mention the most important issues that are at stake. Firstly, there is the issue of financing. Mr Cappato has mentioned that in the EU, we must proceed very cautiously when it comes to participating financially. We must consider which governments we are indirectly supporting, as they will have their own ideas on what constitutes an information society. Secondly, there is the issue of human rights. Here, the key issue is again freedom of information or constraints on access to the Internet. Naturally, there are many other issues as well. Cyber-security is one aspect that the European Union in particular has put on the agenda, and one where I hope we will be able to make a contribution through our own agency which we are currently setting up. Then there is the issue of Internet Governance, which is still unresolved. That is a sorry story even here in Europe. We have not even managed to launch our EU top level domain name successfully in the European arena. Finally, there are the issues of intellectual property rights and how open source can be developed.
I felt it was important simply to mention these points. I hope that next year, we can address this topic again, and that this House will adopt a resolution on the matter before Tunis.
Mr President, Commissioner, ladies and gentlemen, this Commission Communication on the World Summit on the information society raises more questions than answers.
It is clearly good to analyse at world level what is perhaps the best expression of globalisation, that is, a society which, at the beginning of the twenty-first century, is most characterised by our treatment and dissemination of information.
The Commissioner has given us an excessively brief description of the results of the World Summit and we must therefore consider the issue on two levels. Firstly, within the European Union itself, given that making progress on and the use of the technologies on which the information society is based are absolutely essential to achieving the Lisbon objectives and turning the European Union into the most economically and socially advanced society by 2010. And secondly, at external level, where there are a series of elements which have been mentioned, such as intellectual property, free access to communications, security of information, digital solidarity, the use of the information society to rebalance the differing levels in the least-favoured societies, etc.
I would say simply, in summary, that this World Summit has served to promote much more intensive action within the European institutions and also, obviously, to stimulate debate before the next World Summit takes place and to assess the issues raised here.
Mr President, Commissioner, ladies and gentlemen, it is extremely positive and gratifying that the Commission – as my fellow Members have already recognised in today’s debate – contributed to the World Summit on the Information Society and that it will continue to make a major contribution on this issue.
This is especially gratifying given that in other areas – let me cite some examples from my sphere of interest: the Alpine Convention – has mystifyingly absolved itself of much of its responsibility and has thus contributed to the stasis and paralysis of this initiative. Hopefully, the Commission will reconsider its position here.
On the issue of the information society, I believe that the right to network access should not only be understood as facilitating access. It should also mean promoting access, especially in outlying regions, in regions with a geographical disadvantage, that is, also in mountainous regions. The population here, which is at a disadvantage from the outset – in terms of the type of settlement, the distribution of settlements, and their remote location – should also have the opportunity to gain network access under preferential conditions.
That means that a differentiated approach must be taken to the conurbations, on the one hand, and the sparsely populated regions, on the other. I would like to draw your attention to an initiative adopted by the Free State of Bavaria some years ago. This was a very interesting campaign and initiative which aimed to open up opportunities across the board. Unfortunately, these opportunities were considered to violate competition rules. However, I think that a rather more lenient approach should be adopted to the issue of competition if there are objective criteria necessitating other solutions.
I think that the information society must undoubtedly take greater account of various other issues, such as data protection, privacy and certainly the protection of intellectual property as well. These are aspects that have not been considered to an adequate extent in the past due to the novel character of the medium. I hope that this ground can be made up in practice as well.
Mr President, like Mr Harbour I would like to thank the Commission for such a positive input into the world summit, and also Mr Harbour himself for pursuing this issue so doggedly.
This is an extremely important initiative that goes right to the very heart of the societal change that is engulfing our world at the moment. This is because technological change comes with something else: it comes with a huge transformation in the values and norms of our society and a huge transformation of our global economy. Therefore the way in which we deal with this issue politically is of vital importance.
The vast array of opportunities and threats raised by the information age are too various to mention in my three minutes so I shall draw some examples from my own constituency in the north-east of England. My own region has turned itself around in the last 30 years. It was once on the scrap heap of the Industrial Revolution and it is now poised to take advantage of the information age we are so speedily, but ambiguously, chasing. This age requires sound infrastructure, sound technical capacity, knowledge and content. Yet regions in our Union such as my own, let alone regions of developing countries, could be adversely affected or simply miss out on the benefits of the information age because these benefits are so unevenly distributed.
Because my region is seriously disadvantaged in educational terms and because our infrastructure is not yet up to the task, there is a huge way to go for us in order to be able to benefit from it enormously. I welcome both the summit and the action plan as a wake-up call to our governments. Universal access, widespread development of broadband and skilled development are fundamental to successful transition. But we must be aware that, while it is correct to have global aspirations, we have serious work to do in our own back yard. If we are all to participate in this particular game, we must create an even playing field.
– Mr President, Commissioner, the development of the information society has been the greatest step forward the world has seen in the last 10 years. It has completely revolutionised the management, transfer and use of information. While thousands of pages of printed paper and huge libraries and archives used to be needed for the storage of information, now the same quantity of information is stored on Internet websites and computer discs. Transfer of information used to mean a journey to the archives, copying documents and posting them off. Now the same data can be browsed on a computer from your own office or study. Sending information used to mean putting it in the post and waiting around for it to arrive; now email gets to where it is going in different parts of the world in seconds.
There are no limits to knowledge-based development. The EU has taken this into account in many different ways, including the Information Society for All Programme. That is why the EU’s development strategy to make our continent the world’s most competitive knowledge-based economy is absolutely the right one. There are nevertheless a few conditions attached to this development.
A properly balanced information society cannot develop if it is merely market-driven. Society has to be involved in developing and building the infrastructure. We have to ensure that the less well-off, the young and those at risk of exclusion are able to use these services. Regionally we have to make sure that the networks also extend to the sparsely populated and peripheral regions. Proper use must be made of the EU’s Structural Funds.
At the same time the monopolies have to be broken. Internet connections must be made reasonably priced by also opening up the last kilometre of connectivity to real competition. We should also be able to prevent the cartelisation and monopolisation of software and applications.
Abuse is a separate problem. Sending spam and deliberately creating disorder and malfunctions must be made punishable.
The development of the information society provides great opportunities to enhance spiritual, intellectual and material well-being. Accordingly, greater attention must be paid to this work.
Mr President, the European Parliament recently adopted the own initiative report which I drafted on behalf of the Committee on Women's Rights and Equal Opportunities on the position of women in the new information society. I particularly welcome the fact that the proclamation made at the Geneva summit included the need to promote the incorporation of the gender equality dimension, in other words gender mainstreaming, in the information society.
Nonetheless, the proper development of new technologies is not safeguarded by the introduction of legislative and regulatory measures alone because, as we know, the financial resources available are very limited. What needed to be pointed out with greater emphasis in Geneva was the need to renew the codes of conduct governing the use and development of the information society. In other words, we are talking about digital democracy. The participation of women in it may be very important, because women are in a position to promote a different ethical dimension based on the different system of values which characterises them.
Unfortunately, so far, in the public debate on the development and consequences of new technologies, interest has focussed mainly on the economic repercussions, ignoring the analysis which examines the issues of democracy and the gender dimension, with the result that questions of technology are erroneously interpreted as ‘neuter’ democracy and gender. The lack of access to new technologies and digital illiteracy are increasingly developing into new forms of social exclusion from which women are directly at risk.
The report which I drafted on behalf of the Committee on Women's Rights and Equal Opportunities lists the reasons which perpetuate this situation, such as social stereotypes and cultural prejudices, which limit women's options and raise barriers to their careers, resulting in more general adverse consequences on the economy from the non-rational use of human resources. Unfortunately, the summit avoided analysing in depth the social reasons which lead to the perpetuation of this phenomenon. I hope that the United Nations world summit on the information society will contribute to the public debate on the sort of information society we want.
I would like to make a point of order: this was a debate without a text, but in actual fact there is a text, a text which raises the issue of the second phase of the World Summit on the Information Society, and presents the fact that it is taking place in Tunisia as an opportunity, not as a sign of the end of the information society. The text is not the text that could have been debated in the plenary if the groups had wanted it to be: it is the text of a written statement on the need to make the second phase of the Summit an opportunity to promote freedom and democracy, a statement signed by Mr Cohn-Bendit and myself, and I invite every Member to sign it.
Mr Cappato, I have noted your comments.
The debate is closed.
The vote will take place today at 11.30 a.m.
.  The World Summit on the Information Society in Geneva has barely featured on the European Parliament’s agenda beyond the insider interests of a small number of Members. Unfortunately, as a result, Parliament and, indeed, the other institutions were hardly represented – beyond the official statements by the Member States and the Commission – as active participants. The evaluation of the Geneva Summit and the ensuing implementation measures must now be geared towards the second phase of the Summit in Tunis in November 2005. For the first time at one of the major UN conferences, civil society groups were included as partners, and this proved very beneficial. The presentation by the developing countries, with multifaceted initiatives to overcome the digital divide, was impressive. Surprisingly, the ACP Council of Ministers produced an ACP/EU common position for signature. The basis for an implementation strategy, which I called for in my 2001 general report and which is long overdue, and which must focus on the social benefits for all sections of the population, has therefore finally been established. This must include the right to freedom of opinion. The Declaration of Principles and Plan of Action must be evaluated by the Commission and Parliament in terms of their implementability. At the same time, the remaining contentious issues must be resolved before Tunis, including how the Digital Solidarity Fund demanded by Senegal can developed in a sensible way.
–I would inform you that, as of today, 18 December 2003, Written Statement No 17/2003submitted by Mr Stevenson, Mr van de Bos, Mrs Maes, Mr Papayannakis and Mr Whitehead on a prohibition of trade in cat and dog furs has been signed by the majority of Parliament's component Members and will therefore, in accordance with Rule 51(4), be forwarded to its addressee and published, together with the names of the signatories, in the Minutes of this sitting.
Mr President, I would like to thank all the Members of this House who have signed this declaration. We are dealing here with three separate aspects: cruelty, consumer fraud and recently we discovered that these pelts are toxic as well. The majority of Council Ministers at the meeting in November agreed to a ban. The majority of Members of this House have agreed to a ban. The majority of the citizens of the European Union want a ban. It is now up to the Commission to impose a ban.
I hope that the willingness of the House to support this is being listened to by the Commission. For any other Members who wish to join in this success story, the declaration will remain open for 20 minutes after this sitting!
The next item is the vote.
. Mr President, first of all I would like to clarify for our colleagues from the future new Member States that we are voting today a budget of the EU of 15, which means that allocations we have voted for EU-10 in our first reading will be taken on board in the Amending Budget.
Some EU-10 figures have been modified as a result of the conciliation, including an additional EUR 100 million in payments for the cohesion fund, compared to the amounts proposed by the Commission and the Council, that is Amendment 335 in block 1.
I also have some technical corrections and precisions to make. Concerning Amendment 308 on OLAF, footnote 16 needs to be adjusted for the vote. Instead of two temporary A3 posts for the Supervisory Committee, it should read 'two temporary A7 posts'.
On Amendment 378 concerning the Preparatory Action to support civil society in the new Member States, there should be a 'pm' entry instead of 'zero'.
Last but not least, Members should be aware that a technical adjustment will have to be done in accordance with the vote, so that Chapter XX is coherent with the vote taken on the different policy areas.
. – Mr President, if this amendment is adopted, it should go after paragraph 28 and not after paragraph 4, because that deals with other institutions.
There is no specific recommendation from the Committee on Budgets on this particular point. Personally, I do not have a problem with this. However, I leave it to the wisdom of this House to make a decision, as it is fully familiar with the issue.
The services can make the adjustment that you have recommended.
. I should like to congratulate and thank all those involved. However, we need a statement from the President-in-Office of the Council to confirm that the budget is correct and that the Council has no objections to it.
Mr President, ladies and gentlemen, let me first of all highlight the constructive interinstitutional cooperation that we have seen during this 2004 budgetary procedure. I should like to take this opportunity to again thank the Commission and Parliament, the chairman Mr Wynn, and also Mr Mulder, Mrs Gill, Mr Böge and Mr Colom i Naval – I must mention them all – for their constructive participation. I would also thank the Commission, and in particular, Mrs Schreyer, for making a significant contribution to this process, as well as the Council Secretariat.
We have concluded this second reading of the Draft Budget for 2004, which is a historically important year since it covers the enlargement of the European Union to 25 countries. We are pleased to see that your vote in favour has made the agreement between the institutions – the result of the conciliation meetings of 24 November 2003 – a reality.
While noting that some discrepancies remain on the classification of spending – an issue on which the Council reserves its rights – I should like, in closing this short speech, in the same way that I said initially that today is a historic day, to thank everyone, including the institutions, for having made possible the happy conclusion of a day that will go down in the history of the European Union.
.  Mr President, President-in-Office, ladies and gentlemen, you have successfully concluded the 2004 budget procedure, and I would like to emphasise that this outcome is the result of excellent cooperation between the European institutions. You have done your homework, and from a budgetary perspective, the preparations for enlargement are now complete.
Let me say this: outsiders might think, from the results of the 2004 budget, that the budget specialists are able to produce minor miracles. However, it is not a miracle; it is the outcome of a great deal of good hard work. This result was achieved thanks to the outstanding chairmanship of Mr Wynn and the excellent work by the rapporteurs, especially Mr Mulder and Mrs Gill. The last budget in this parliamentary term is a real masterpiece. On behalf of the Commission, thank you very much!
And so to the authors of this year's masterpiece!
. – Mr President, I too should like to thank everyone who has been involved in this year’s budgetary procedure. I have already expressed my gratitude to the Commissioner and her officials, and, having already mentioned the excellent cooperation with the Italian Presidency and before that, the Greek Presidency, I should finally like to express openly my admiration for the qualities of the secretariat of this House’s Committee on Budgets and of its chairman, who has guided this procedure in a very inspiring manner.
. Mr President, my aim has been to ensure that the European Union, at least in administrative terms, hits the ground running when it becomes a Union of 25, and also to try to achieve a balance between the necessary increases in resources and, at the same time, ensure value for money for the European taxpayer. This budget achieves value for money, and we can congratulate ourselves that we have achieved that juggling act and managed to finance enlargement without breaking the ceiling in heading 5.
This budget fundamentally completes the process of enlargement budgeting and it is a good result for the European taxpayer.
For those colleagues who are not budget specialists, the payments in the budget for next year for the EU-15 total EUR 94.6 billion, and for the EU-25, EUR 99.7 billion. In the light of the comments made, both by the Council and the Commission, I should like to remind the Council, in particular, why it is important not to interfere with the parliamentary prerogative in budget-making in the next IGC.
.  Mr President, honourable Members, this report demonstrates yet again that the European Parliament is willing and able to identify compromises. We are concluding this matter at second reading. I would have wished that the cooperation, especially with the Council, had been as good as on trade. In these negotiations, the Council was a little less willing to compromise than in the other negotiations. Nonetheless, we have achieved a result that we can rely on and that we can accept. I would therefore ask my fellow Members to vote for the amendments in Block I, and I think that although one or two Members might feel uncomfortable about the outcome of the conciliation process, by and large, this report is acceptable.
(1)
.  I would just like to make a brief point on the vote. We have the opportunity to conclude this report at first reading, that is, during the current legislative term. Let me comment briefly on the vote itself: I would ask you to support my amendments, which I have tabled on behalf of my group. I would like to reject the amendments on the internalisation of external costs because they have nothing to do with this report. This is a technical report, and the internalisation of external costs will be regulated next year when we deal with infrastructure-charging systems. The two issues must be kept separate.
Amendments which relate to the protection of the London system, that is, Amendment Nos 22 and 44, but also 41 and 45, are completely redundant as the draft directive has nothing to do with urban systems or other island solutions, and by island, I do not necessarily mean the British isles.
Let me make a comment on Galileo. Amendment Nos 43 and 48 are identical. They both aim to achieve the same thing. Amendment No 48, which I tabled, is in the more appropriate place, in my view. I would therefore ask you to support it.
Please, ladies and gentlemen, take heart. Vote with my group, and then we can do the right thing and conclude the matter during this parliamentary term.
Mr President, I do not share Mrs Sommer’s view that the preconditions for the internalisation of external costs should not be created in technical terms in this report. If the PPE-DE Group does not accept this on principle, it should vote against it, but it should not use technical arguments as a pretext.
We have had the debate on that. We are now voting.
.  Mr President, ladies and gentlemen, I would ask you to reject Amendment No 5 as this is the only way for us to ensure that the regulation will come into force immediately on first reading, thus establishing a legal basis for further developments from the coming January. So please reject Amendment No 5.
(2)
(3)
–I should like to point out to the House that we are joined today by Louise McVay, the woman who first brought this matter to our attention. Along with Mr Gemelli and other colleagues I had the chance to meet Louise McVay last night. It is wonderful that this Parliament, as this time, can establish in a report like this that, where there are active citizens with real interests and issues, we have an open door to care and to listen. It is an entirely appropriate vote at this time.
. – Mr President, I would like to put forward an oral amendment and change the wording in points 4, 9, 11, 13 and 15 from ‘multiple sclerosis’ to ‘multiple sclerosis and other similar diseases’.
That concludes the vote.
Colleagues, thank you for your cooperation today and throughout the year. I wish you a happy Christmas. I look forward to working with you, full of new energy and vigour in the New Year!
. Although the EU budget for 2004 is one of the lowest in recent years and while spending under the Structural Funds and the CAP is being cut back, the aggressive 'defence and security policy' and the 'reconstruction' of Iraq are being lavishly funded. This funding comes within the framework of decisions by the European Council, which unanimously decided that 'the stability of Iraq is a shared interest', emphasising 'the Union's commitment to supporting the political as well as the economic reconstruction' of the country.
How can someone fund a country under occupation, however, and why does no one talk about it? Objectively speaking, this money will not go to the people of Iraq; it will go to the occupying administration and a few 'non-governmental' organisations. It is being given without setting fundamental conditions requiring an end to the murder of innocent people and the destruction of the country's infrastructure and the environment. In essence, the invasion by the USA and its allies is being funded and legalised.
This is yet another example of the excessive hypocrisy of the ΕU. We condemn and vote against the funding proposal, which has been tabled solely so that the ΕU has a right to a share in the booty. What the Iraqi people need is for the conquerors to leave so that they can take their fate into their own hands.
.  As the rapporteur himself states, it has been decided to mobilise the flexibility instrument for the fourth consecutive year, which shows that the needs of heading 4 in the Community budget – External Action – are systematically greater than the initial ceilings of the financial perspective.
Since 2000, new priorities have arisen out of the need for reconstruction after illegal and unjust wars in the Kosovo region, Serbia and Afghanistan. In addition, other priorities have arisen, such as the reconstruction of East Timor, the conversion of the fishing fleet that used to operate in Morocco, and the Global Health Fund. These priorities have been financed to the detriment of the cooperation and development policy for other regions of the world, which is not acceptable.
History is repeating itself again this year. Following the Thessaloniki Summit, at which the Commission proposed that the Community contribution to the reconstruction of Iraq should amount to EUR 200 million (40 million in 2003 and 160 million in 2004), the conciliation agreement foresees mobilisation of the flexibility instrument in the sum of EUR 95 million. The remainder will have to be found through funding cuts in the other areas, added to which there is an extra EUR 15 million for the CFSP, which is totally unacceptable.
In any case, funding generated by the invading forces in Iraq is unacceptable, so long as this illegal occupation is maintained by the Anglo-American forces.
.– Any people that has suffered war and destruction is entitled to appeal for help with reconstruction to the relatively wealthy Europe. The decision to wage war on Iraq was not, fortunately, the EU’s, but that should not prevent us from making a solidarity contribution in the wake of that war. The problem is that this war is not yet, by any means, over; there are still foreign troops on Iraqi territory, there is no legitimate Iraqi government and every day, attacks from the Iraqi opposition on the occupiers claim victims. Iraq is, in fact, an American protectorate, and it appears that it will remain that way for the foreseeable future. Much as the capture of Saddam Hussein is to be welcomed, it does not mean that peace is on its way. As long as this occupation continues, responsibility for recovery and reconstruction lies with the Americans. Europe should not yield to the demand that it should foot the bill in order for European industry to be allowed to get involved in recovery. I am therefore not advocating that this EUR 200 million should be paid now, but I am in favour of a larger amount at a later stage. This should, moreover, not be at the expense of development aid for poorer countries, as is the case in the current proposal. For those two reasons, I am voting against.
.  I voted for the report, because I believe the European Union should overcome the split it suffered when the last Iraq war began and should unite in view of the need to lay down the conditions for a free and democratic Iraq to rise out of the rubble of the brutal dictatorship of Saddam Hussein.
In this respect, today I recall the time when this Parliament was unable to adopt any position at all on the Iraqi crisis.
The real difficulties to which I alerted this House at that time are still current, as is the appeal I then made for a serious, respectful and honest dialogue between equals.
In view of the most recent developments in Iraq, it is obvious that the rehabilitation and reconstruction of Iraq has to be a priority for the international community as a whole.
I therefore believe that this proposal helps to establish a responsible position for the Union on this important issue, providing it with the means that are deemed necessary to carry out its responsibilities.
Since the budget that has been presented – as a reflection of current European policies, with which I do not agree – is a budget that perfectly illustrates the reasons for the crisis in which we find ourselves today in Europe, I therefore, quite naturally, voted against it. This does not, in any way, question the work carried out by the members of the Committee on Budgets.
.  There are two elements that characterise this budget for 2004:
- it is going to be the budget for enlargement of the EU to ten new countries with per capita incomes of roughly 40% of the Community average. We shall have a rise in inequalities within the EU and greater needs in the economic and social cohesion field;
- conversely, it is going to be the lowest Community budget since 1987 in relative terms, that is, 0.98% of the Community GNI in 2004, less than EUR 100 thousand million, when it could be up to 1.06% of the Community GNI. It is no accident that the size of the budget has been getting smaller since 1997. This budget not only underfinances enlargement to the detriment of economic and social cohesion, but it also gives a clear signal about the Community’s future financial framework.
It is regrettable that the European Parliament should have approved this path so far, accepting in the current process a growth in payment appropriations of only 2.3%, which will penalise execution, a reduction in payment appropriations for the Structural Funds, a financial package for the codecision programmes that falls short of what is needed, and the financing of Iraqi reconstruction to the detriment of cooperation and development in other regions of the world. That is why I voted against it.
On 28 April 2003, the Committee on Agriculture and Rural Development organised, at the request of Mr Souchet and myself, a hearing on the problems encountered by the beekeeping sector in Europe. The alarming conclusions of this hearing led to the Committee on Agriculture and Rural Development appointing Mr Souchet and myself as co-rapporteurs of this own-initiative resolution. This was a success; it was adopted with a massive majority in October 2003 and exposes the serious difficulties encountered by our European beekeepers.
At the same time, I made it a point of honour to follow the development of the 2004 budget.
When the Committee on Agriculture and Rural Development had been consulted, I therefore proposed doubling the proposed budget of EUR 16.5 million to EUR 30 million. Indeed, new countries are arriving in 2004 that are major honey producers and that are experiencing similar problems. In addition, given that there has been no increase in the ‘aid for beekeeping’ budget for several years, I was right to think that if this budget line were to be increased, it would be this year or never.
I am sorry to say that the Committee on Budgets, faced with following a drastic plan, granted us only EUR 20 million (that is EUR 3.5 million more). So be it! We were, all the same, satisfied: few budget lines have been increased.
The common agricultural policy budget is not all that it seems. Its increase, as a gross figure, is half due to the significant increase in the amounts given over to rural development. European agriculture should not, however, need this intervention. It should be able to live from the sale of its products.
Quality products should be openly encouraged: what is EUR 500 000 for looking into the possibility of creating European quality labels? Why has aid to young farmers finally been cut back compared to the initial draft budget, when these young people represent our farming future? For years the proportion of the European budget going towards the agriculture budget has been steadily decreasing. Today, the European Union is not using all of its room for manoeuvre to finance a genuine agricultural policy, which would be capable of responding to the new challenge of enlargement. This is why my group and I will vote against this report.
I have voted in favour of the European Parliament’s draft EU general budget for 2004. Although it contains commitments totalling EUR 200 million for 2003-2004 for the rehabilitation and reconstruction of Iraq, the budget is limited overall, amounting in the end to approximately one per cent of the Member States’ total estimated GDP for 2004. It is also important for Parliament to keep up the pressure on the Commission constantly to improve control and reporting. Measures must be taken to combat cheating and fraud.
It is important and a matter of urgency that there should be a clearer link between agriculture and the environment. Adjustment of the common agricultural policy must include, for example, investments in higher food quality and the combating of animal diseases, which is a view shared by Parliament. The Christian Democrats also believe that the subsidising of tobacco cultivation should be phased out, as well as, gradually, the export subsidies that distort prices in the world market and are unfair to the developing countries. It is only regrettable that such proposals have not been supported by Parliament.
As Vice-Chairman of the Committee on Development and Cooperation, my colleague, Mr Wijkman, has successfully campaigned for EU development policy to be mainly aimed at achieving what are termed the millennium development objectives, above all in relation to combating poverty. Parliament has adopted this position, as well as wordings in the aid budget aimed at making development policy more results-oriented.
The CPNT (Hunting, Fishing, Nature and Tradition) delegation to the group for a Europe of Democracies and Diversities, laments, as my colleague Mrs Mathieu rightly mentioned, the fact that the CAP budget does not meet the needs of the farming world, and this as much in the interests of the public being offered quality products as in the interests of regional planning.
The funds allocated to structural measures are badly used or are underused and confirm the shortcomings and the defects of this policy managedby Brussels. These phenomena are made worse by an ill thought-out enlargement that will penalise the current Member States without meeting the needs of the new Member States. At the same time, official running costs (personnel and property) are increasing noticeably.
Furthermore, the year 2004 once again shows that a certain number of associations and organisations, in line with Commission’s opinion regarding the future of the European Union or, more specifically, regarding the prospects for a policy similar to the one for the environment, benefit year after year from direct subsidies or from specially thought-up programmes.
These practices are not safe from blunders and mean that each additional euro of the European budget is susceptible to becoming a source of concern for the Committee on Budgetary Control. It is for all of these reasons that the 2004 budget does not meet the priorities of the EDD/CPNT Members, who did indeed vote against it.
The title of the report is explicit: ‘report on the future budgetary requirements for external actions’. This is already the third budget line today for which the results are disappointing to say the least. Asking for more money, in a budgetary situation that is already difficult for our Member States, amounts to sacrificing other policies and areas of activity, which Parliament is carefully avoiding identifying. This is not a responsible attitude.
It is even less so because, in the area of foreign policy, the European Union does not exist politically and remains condemned to conciliate the positions of the Member States, some of which openly express unfailing solidarity with the US positions, for example…
The answers are, therefore, eminently political and stem from the Member States. They cannot come from the creation of a European Ministry for Foreign Affairs, even if it is provided with significant financial resources, as this House seems to believe they can. In opposing this report, the CPNT (Hunting, Fishing, Nature and Tradition) delegation to the Group for a Europe of Democracies and Diversities draws attention to the fact that foreign policy, more so than any other, cannot be created by harmonising on the basis of averages and that it cannot be created, either, by using millions that we do not have.
.  This report has the virtue of recognising that funding under heading 4 (External Action) in the current financial perspective has proved insufficient. The budget solution it proposes, involving redistribution within this heading and between it and other headings, such as the Structural Funds, is, however, not entirely acceptable, particularly since the priorities for external action are, in the end, almost exclusively the common foreign and security policy (CFSP) and the common European security and defence policy (CESDP), to the detriment of the cooperation and development policy, which is practically forgotten in this report.
The basic idea that dominates here is that of a European Union that has been transformed into a political and military block supporting the strategy presented by the High Representative for the CFSP, together with the Constitution for Europe project arising out of the European Convention. We reject this idea. The rapporteur supports the communitising of the CFSP, the strengthening of its operational mechanisms and its financing, the creation of a rapid intervention force – the European army, the financing of defence equipment within the ESDP, and the creation of an EU foreign ministry, in support of a strengthening of the EU’s presence in the world and its response capability in the fight against terrorism and diverse military threats. We therefore voted against this report.
.– During the vote on the Podestà report, the Members belonging to the VVD, the Dutch People’s Party for Freedom and Democracy, abstained. We can support the gist of the report, but have reservations about those phrases that relate to the funding of future actions. The VVD delegation believe that it is unnecessary to draw on the margins under financial perspectives, our own resources in other words, if this is not absolutely necessary.
Mr President, I would like to inform my fellow Members who are streaming out of the Chamber that I voted against the Costa report. I did so quite voluntarily, because I pressed the wrong button. I am absolutely convinced that this compromise is not a sound compromise. The fact that those concerned felt it would be better to allow a free-for-all rather than conclude this compromise speaks volumes: a free-for-all, in practice, is better than this compromise.
I hope that during the discussions on the directive on road charging in the coming weeks and months, we will pursue the channels and utilise the available opportunities to establish the safeguards for the health of local communities in sensitive areas, such as narrow valleys, that are necessary to meet current standards. I would therefore ask the House to provide its assistance and support in connection with the directive on road charging as well.
Although they were difficult to hear, your comments will be on the record. I hope we can deal with the issue of Euro-vignettes sometime in the life of this Parliament.
. The problem of pollution by lorries crossing Austria is a sign of the absence of policy on the part of the European institutions, with ‘small-time’ measures being deployed instead.
The European institutions, like the individual Member States are, in effect, incapable of drawing up a long-term strategy for transporting goods that favours road-rail transport in particular.
The result is that the development of intra-European trade is causing increased pollution for transit countries such as Austria.
Instead of really getting to grips with this problem, a complicated system of ecopoints, quotas and administrative sanctions is being implemented. We voted against this text and we want to stress that implementing this system will only support the secret meetings and the bargaining, but by no means will it spell the end of pollution for people and for the environment.
.– A small Member State is being subjected to a measure which public opinion in that country has unanimously rejected out of hand. In that country, the impression is now being created that EU membership and democratic decision-making about their own living environment are no longer all that compatible. The arrogance of the large countries and their interests in trade and transport has in this so-called compromise at third reading been the deciding factor. To Germany and Italy, Austria is nothing but an inconvenient barrier to their doing business with each other, to which the impact on the quality of life in the alpine valleys is being completely subordinated. This is the way to act if you want to incur the EU’s hatred. Austria would probably not have become a member of the European Union without the undertakings given upon its accession to restrict through freight traffic on the roads. I do not expect Austria to resign now, but I do not blame it at all for not taking any notice of the decision presently to be taken. From the beginning of this conflict, I have supported the Austrian representatives in this Parliament, on 4 September 2001 and 12 February 2003 to be precise, in the face of complete ignorance on the part of the majority. Today, I am once again joining them in voting against.
.  The proposal tabled aims at reducing the negative environmental impact resulting from the transit of heavy goods vehicles travelling through Austria, because of the particular geographical and environmental situation of this region.
Vehicles using 6, 7 or 8 points (lorries in Euro category 2) will be penalised. Highly polluting lorries (Euro categories 0 and 1) will be banned from travelling in Austria, while the least polluting (Euro categories 3 and 4) will have free transit.
The proposal involves prolonging an ecopoints system that is currently in force and, as such, I voted for it.
I also concur with the agreement to extend the points system to the acceding countries from May 2004.
In the previous readings, we voted in favour of this report. Indeed, it proposed significantly to increase the guarantees offered to air transport users, even if, as we have already stressed, it strove to show consideration for the airlines’ interests.
As the conciliations and other reforms went along, this document constantly reduced benefits granted to passengers in favour of companies’ profits. Of course, these benefits have not completely disappeared, and it is only so as not to put obstacles in the way of these that we are not voting against this report. Not wanting, however, to sanction this document’s successive concessions to the interests of the airlines, we decided to abstain in the final vote.
. British Conservative MEPs today voted in favour of the Lisi report, but with a number of serious reservations about the final position adopted by both the Parliament and the Council. These concerns centred around the levels of compensation not being related to the cost of tickets, which could have serious implications for budget carriers, but more importantly, the deletion of the clause relating to which render airlines liable to pay compensation in circumstances genuinely beyond their control.
However, given that this measure increases protection given to the consumer and provides an incentive for airlines to improve their performance in respect of the services they provide to their customers, Conservative MEPs felt that this was a compelling reason, despite the reservations outlined above, to support the measure.
. Whilst agreeing that there is a need to protect passengers, I voted against the Lisi report due to a number of serious concerns, centred around Articles 5 and 6 in the final text, which had been agreed by both Parliament and Council.
In the final draft of Article 6 referring to 'delays', the exclusion of 'extraordinary circumstances' places an unacceptable financial burden on the carrier.
Situations outside an airline's control cannot be foreseen. Therefore, to include full reimbursement as well as a return flight to the first point of departure is wholly unacceptable. Also, to suggest that airlines will be able to obtain compensation from third party providers is fanciful.
Referring to Article 5.3 on cancellations, this only applies in the case of compensation but does not apply to matters such as re-routing.
The Commission failed to provide a financial impact assessment. An estimated GBP 1 billion of extra costs for the airlines will not benefit passengers but will penalise them by increasing the price of tickets and reducing choice.
None of these rules will apply to third country airlines flying into the EU, rather, they will damage competition.
.  I congratulate Mr Lisi on the excellent report he has prepared on the joint text approved by the Conciliation Committee for a European Parliament and Council regulation establishing common rules on compensation and assistance to passengers in the event of denied boarding and of cancellation or long delay of flights, and repealing Regulation (EEC) No 295/91, to which I give my support, particularly as regards the guarantee protecting passengers’ rights in the event of flight delays or cancellations.
Under the rules thus clearly established, carriers will always be obliged to provide immediate assistance for passengers in the event of any delay or flight cancellation, and it will therefore be easier for citizens to assert their rights.
.  The benefits that the liberalisation of air transport, particularly the appreciable drop in fares, has brought to users should not distract us from questions of flight delays and cancellations.
The solutions indicated as regards the system of financial compensation in the event of overbooking/flight cancellation, reimbursement for delays, the system of carrier liability and passenger assistance in the event of flight cancellations are satisfactory and protect the various interests involved, particularly those of passengers.
Because of this positive assessment, I voted in favour of the proposal from the Committee on Regional Policy, Transport and Tourism, signed by Mr Lisi.
.  I commend the rapporteur’s work for finding a solution to an increasingly common problem, in that it considers airlines operating within the European Union to be liable in the event of anomalous situations such as those described previously. In fact, the fall in fare prices and the resulting significant increase in passenger numbers, both a consequence of the liberalisation of air transport and the development of the sector in recent years, have led to increasingly frequent situations breaching passengers’ rights. In this context, this proposal suggests that in cases of overbooking, significant delays and flight cancellations, users should be reimbursed or compensated for any damage caused, depending on the situation. The agreement also provides for assistance to be provided at the airport or hotel, as appropriate. The rights of air passengers need to be strengthened, and indeed the committee responsible approved the rapporteur’s proposals unanimously.
Lastly, I welcome the European Commission’s intention to extend these provisions to other means of transport, and stress that the basis for this regulation will protect the rights of all kinds of passengers.
. Of course, no one can claim to be against conservation of energy and sources of renewable energy. In aiming, however, to promote what could be seen as progress, the report also places emphasis on opening the sector to competition and on reassuring private investors.
This is in order to call on Member States and the public service for the distribution of electricity to shoulder the additional costs of implementing the new technology and to do so until all of these costs are handed over to the private sector if this operation becomes profitable from a capitalist point of view.
Whilst being in favour of progress, in this area as in others, we abstained.
.  The simple fact that this recommendation for second reading aims at providing the means for the real development of cogeneration, which is expected to provide greater energy efficiency and improved security of supply, led me to support this report, even though I realise that binding targets will probably be adopted for the Community and the Member States and a tighter timetable established for the transposition of the corresponding directive, which may cause difficulties for some Member States.
.  I welcome the perseverance of the rapporteur (who was supported unanimously in committee) in inviting the Council to engage in a constructive and fruitful debate after seeing a large number of the first-reading amendments rejected. I believe this debate should be encouraged with a view, specifically, to conducting a thorough assessment of this energy solution, taking account of its positive environmental effects.
This recommendation for second reading in fact aims at providing the means for the real development of cogeneration, which is expected to increase energy efficiency – with the resulting savings – and improve the security of supply. These benefits must, therefore, lead the European Union to carry out an assessment and lend particular support to this activity.
Without prejudice to the strictest compliance with the principle of subsidiarity, as the situation requires, I believe we could move towards setting more ambitious targets and a more appropriate timetable by constructively promoting platforms for understanding with the Council, as is suggested here.
Mr President, on behalf of the Socialist Group, I wish to announce that we supported the resolution adopted on the IGC, and we take this as an appeal to the Irish presidency to get moving. This is not an issue on which we can afford to wait indefinitely. The Intergovernmental Conference needs to be kicked back into life.
We have focused on the Irish presidency because the ball is currently in its court. But we will be coming back to this in the New Year and looking very carefully at what progress is being made. If there is, in the view of Parliament – and certainly in the view of my group – insufficient progress, we will look towards adopting a further resolution, one which will spell out possible initiatives to be taken by this Parliament in conjunction with national parliaments, and also consequences for our own parliamentary business, because we cannot continue with business-as-usual.
The IGC needs to come to a conclusion. We need the European Constitution; we cannot let it be kicked into the long grass for months and years ahead. Business-as-usual cannot go on indefinitely: we must bring this issue to a solution.
Mr President, the elected socialists from the French community in Belgium and other Members asked me to justify our negative vote.
Parliament does itself no honour by continuing to blindly defend a Draft Constitution that does not in any way plug the democratic deficit which, despite having been denounced for more than ten years, is spectacularly evident in a number of deficient areas, beginning with the social aspect and the non-governance of the euro. Nor does Parliament do itself any honour by concealing, contrary to the evidence, the fact that the Convention has shown itself to be dramatically incapable of raising a sustainable consensus. Nor does it do so by concealing the responsibility of the Commission and its President, who concealed their opposition at the time of the consensus, all the better to reveal it later, although they had chosen to remain silent on the Treaty of Nice.
We believe, furthermore, that Parliament would do better to denounce the emergence of a European G6 whose clumsy intervention only complicates an already difficult debate. Finally, like others, we have high hopes of the Irish Presidency, but we believe that a Parliament makes itself ridiculous in asking the impossible.
. We MEPs of the Communist Party of Greece voted against the resolution because, unlike the European Parliament, the workers have no reason to mourn the failure of the Intergovernmental Conference on the 'Euro-constitution'. Although the failure was, mainly, the result of internal differences on the distribution of power, objectively it gives new opportunities for the further development of grass-roots reaction throughout the ΕU to the monstrosity of the new Treaty.
For the rest, the Intergovernmental Conference in Brussels confirmed yet again the assessments of the Communist Party of Greece that the debate is far removed from grass-roots interests, given that no one contests either the introduction of neo-liberalism or the promotion of the ΕU to deputy policeman alongside the USA or the attack on democratic rights and freedoms.
The resolution adopted by the European Parliament on the results of the Brussels Council and on the deadlock (definitive or temporary) regarding the European Constitution once again brings into question the working method of the Intergovernmental Conferences and praises the ‘effectiveness of the European Convention’. Nevertheless, it must be mentioned once again that the Convention proposed a supranational Constitution through internal agreement on the part of a hard core of federalists and that this cannot be called ‘effectiveness’ since the agreement epitomized neither the will of all of the Member States, nor, in all probability, that of the populations.
Let us not forget the fact that if the French Presidency preferred to let negotiations fail on the fallacious grounds that ‘no deal is better than a bad deal’, then it did so above all because it feared being faced with a negative referendum (despite the floods of propaganda and biased surveys, which claimed and still claim today, that the people are hoping and praying for a supranational Europe.
The European Parliament resolution is, however, right on one point: it is surprising that, a week after the Brussels Council, we have still not managed to establish exactly the aspects that the governments agreed upon and those that they disagreed upon.
. Contrary to a majority of MEPs, I cannot regret the failure of Mr Berlusconi and the Council regarding the IGC and the draft European Constitution. Although the reasons why they failed are not the same as the reasons why I personally would have rejected the draft presented by Mr Giscard d'Estaing, I believe that the current crisis can only be beneficial. I hope that it will make people aware that Europe needs a new draft and new social inspiration from the citizens for a different Europe.
.  Of all the major conclusions of the Brussels Summit I feel I must highlight the adoption of the European defence strategy and the statement on transatlantic relations, which Parliament shares and welcomes, but which we reject.
These two documents – perhaps adopted in the belief that the IGC would reach its conclusion, and at a time when the United States was excluding some of its partners from the Iraq ‘business’ – clearly show the ambitions of the forces that dominate the European Union – the major powers and big business. They are an appeal to the United States for a commitment to a ‘balanced’ partnership, seeking joint action and the use of all possible means, including military means, and they show the EU’s determination to consolidate its capacities with the intention of sharing the ambition of world domination with the US. The so-called ‘defence’ strategy sets the tone, when it states that the first line of defence must often be located abroad, that we must be ready to pre-empt crises, that we have to develop a strategic culture promoting early, rapid and, if necessary, forceful intervention, that we must be capable of maintaining several operations simultaneously, and that by acting together the EU and the US can be an extraordinary force in the world.
This is militarism at its best, and that is why we voted against it.
.  The failure of the Brussels Summit with regard to the outcome of the IGC was positive. It is lamentable, however, that Parliament has not learnt its lesson and continues to uphold the so-called ‘European constitution’ through this resolution sponsored by the right, the Social-Democrats and the Greens. The fact is that this time the contradictions surrounding the division of power among the ‘large’ countries were more obvious in the IGC, leading to the collapse of the attempted agreement to impose an antidemocratic, neo-liberal and militarist project, in a context in which inter-imperialist rivalries, particularly with the USA, are not unknown.
In the meantime, as it is still too early to judge how and when the process will be resumed, the blackmail around the forthcoming financial perspective is gaining strength, with six countries demanding an unacceptable annual ceiling of 1% of the Community GNI. For our part, we shall continue with the much-needed disclosure of the real objectives and dangers involved in the unacceptable ‘European constitution’, which has serious consequences for workers and for Portugal. We shall continue our fight for a Europe of cooperation among sovereign, equal states, which has as its objective the improvement of living standards for workers and populations, and peace and solidarity with all peoples of the world – a path that effectively serves the interests of Portugal.
. The Intergovernmental Conference (IGC) ended in deadlock over the Constitution. But who is going to complain about the lack of agreement over a text that constitutionalises liberalism and militarism? Certainly not the citizens of Europe, who were excluded by the Convention from the process of laying down a constitution from the very start. Certainly not the social movements and unions, who have been manipulated from the outset by the Eurocrats for ultimately failing to take account of their additions on social and democratic rights. The IGC deadlock is not the result of divergent opinions on the European Project, but on a murky story of qualified majority voting.
This is incomprehensible and derisory! What is needed is a complete break with the past. Political Europe is under construction, but this cannot be done without and against the citizens. We must start by redefining a European project that can break free of the dictates of the market. This Europe would be more socially and democratically advantageous. Priority would be given to democracy, social rights, public services and peace. It is this other Europe that we set out at the European Social Democratic Forum in Paris. It is because we are in favour of such a Europe that we reject this joint resolution tabled by the Conservatives, the Liberals, the Social Democrats and the Greens.
– Could anyone have seriously envisaged that the European Council would accept without any amendments – as demanded by Parliament’s edicts – the ‘European Constitution’ prepared by the Convention? Surely not.
Blinded by their utopian dreams from a bygone era, the federalists fail completely to look at their own record. Worthy successors to the wretched Lysenko, they even look around for potential scapegoats to take the blame for their failure to break the IGC deadlock. As shown by the first reprisals against the beneficiaries of the budget, the enraged members of the Convention now want heads to roll!
Neither the Italian Presidency, nor the attitude of certain countries – who bravely defended their interests – can be blamed for this fiasco; it was simply the result of this Convention and its outlandish constitution!
This project was doomed from the start because it is totally divorced from the political reality of Europe, which remains fundamentally defined by the existence of people and nations. By rejecting the redistribution of power based on the federal model, Spain and Poland have done Europe a great favour. These two countries have finally said aloud what several others have privately thought; that is, Jean Monnet’s old Europe inherited from the Yalta partition is now obsolete.
.  Everyone interested is aware of the positions I have publicly held regarding the Treaty revision process, the work of the Convention and the legal and political scope of the conclusions of Intergovernmental Conference. They are duly expressed in this draft resolution and also in the draft resolution that my own Group presented on the Summit of Heads of State or Government within the IGC. They are the same reasons which, on the other hand, led me to oppose the compromise resolution which the parties of the centre in this Parliament presented on the same subject. In fact, I still believe that the European Union is a Union of States and that it is with them that responsibility for the final decision to be taken on this matter rests. It is not the European Parliament’s job to try out forms of political pressure that may hasten the approval of an unsatisfactory agreement, nor to allow the expression of veiled threats about the emergence of a variable-speed Europe, once again introducing unnecessary tensions into a process that requires maturity, responsibility and common sense in the difficult policies to be adopted.
.  A majority in this House unfortunately will not learn. Stubbornly refusing to face facts, it creates crises that nobody among the people really feels and, by promoting an illusion, it leads to disappointment and sows frustration.
It was not the method of the IGC that failed and the Convention that was successful. Quite the opposite. The Convention method demonstrated its limits and its fundamental untruth: the much-flaunted ‘consensus’ never existed.
It is a serious mistake to insist that the Irish Presidency should now act with the haste that caused the upset in Brussels. We need time and must make a calm, in-depth reassessment so that we do not make the same mistakes again or head for another failure.
All year I have been quoting a sentence from the famous Schuman Declaration: ‘Europe will not be made all at once, or according to a single plan. It will be built through concrete achievements which first create a de facto solidarity.’ That is what has happened: the Constitution was not passed, because Europe ‘will not be made all at once, or according to a single plan’; but the important Growth Initiative was launched, because Europe ‘will be built through concrete achievements which first create a de facto solidarity.’ It was the founding spirit of Robert Schuman that blew through the Brussels Summit.
I voted against the report. I do, however, support the paragraph that tries to clarify the points of agreement
. Having gone before the Heads of State or Government, the Giscard draft appears to be deadlocked. The (CPNT) [Hunting Fishing, Nature and Tradition] delegation, from the Group for a Europe of Democracies and Diversities (EDD), hopes that the time has come for people and democracy to be put first. The outcome of the Brussels European Council was heavily influenced by the forthcoming elections and the intense pro-referendum pressure weighing on the draft Constitution.
Whether this was a calculated move or a sudden brainwave on the part of our Heads of State, our delegation can feel satisfied that certainties have been challenged by the risk of rejection by the people in various countries. Such rejection would not be confined to the question of the weighting of votes for Spain and Poland, but would also have shaken the foundations of the project. As the CPNT reminded the House at the beginning of discussions, neither the Giscard draft nor any amount of last minute patching-up were able to produce sound policies based on principles of democracy. The time has come to start afresh and get the European project back on track. The European Council of 12 December 2003 brought to a close a long period of drifting. The next six months represent an opportunity for us to listen carefully to the citizens. The CPNT delegation to the EDD Group does not, therefore, share the opinion of the majority and firmly rejected the joint resolution.
. The Heads of Government have failed. We in this European Parliament now demand that the Irish Presidency should, in January 2004, present a concrete plan of action to complete the Constitution before May 2004. I should like to say at this stage that if that does not happen, further enlargement over and above the Ten is out of the question until a Constitution is in place. Financial perspectives will be examined extremely sceptically and legislation (after first reading) will meet with strong protest. This House does not want ‘business as usual’, even if we have to call on the Convention, the national parliaments and the European Parliament to help each other in taking action. I would therefore urge the public to support ‘their’ Constitution and bring pressure to bear on their governments.
. We voted against the text and the amendments as a whole. We are in fact against any kind of toll, as it is tantamount to financial discrimination and only serves as a moneymaking exercise for the companies involved and the giants of the building and public works industry).
. I voted against the Sommer report because the proposal to put in place a European electronic toll system goes too far. The aim, set out in the White Paper, of combating road traffic congestion, can be achieved through other means. European electronic toll services are not a priority in this field. It would be more judicious, for example, to reduce heavy goods traffic, and to encourage road-rail transport.
For Member States to adapt their respective infrastructures to put such a system in place would lead to disproportionate costs borne once again by the road user. Current toll systems work relatively well and there is no urgent need to put such a system in place.
In the name of the principle of subsidiarity, the decision to opt for such a system and for the appropriate technology should be left to the discretion of individual Member States.
.  We agree with the position that wishes to postpone the creation of the European electronic toll system until 1 January 2007 and recommends that the goal of the directive should be to ensure the general interoperability of the various systems. By 31 December 2009 the Commission should submit a study on the dissemination and interoperability of the various technologies and a cost-benefit analysis. On this basis it will then be able to submit a proposal for a migration strategy.
The Commission’s aim in presenting this proposal is to create a European electronic toll service for the whole toll road system, since the existence of different, mutually incompatible, national toll systems creates problems for international traffic, especially heavy goods vehicles, which need to have several different contracts and different boxes, and for the proper operation of the internal market. In short, the objective is one contract per customer, one box per vehicle.
The Commission, however, is trying to impose a system which has yet to be tried out. Other aspects, too, are still to be resolved, such as the process for transferring tolls collected in one Member State to a contract made in another Member State. It is trying to force operators to guarantee interoperability by 2005 on the basis of three technologies, and thereafter to adopt a single system. This is a position that we reject.
.– The abolition, in the recent past, of centuries-old road tolls was, at the time, regarded as modernisation that was necessary in the name of freedom of movement. The road network has meanwhile grown tremendously. Installation and maintenance costs of ever wider and crossroad-free roads are becoming too prohibitive to be able to pay for them out of taxpayers’ money without the need for huge tax increases or without cuts in other government provisions. Without road tolls, the car driver is very much at an advantage compared to the train user, and environmentally-unfriendly freight transport is given preferential treatment on the roads. As a result, the old road tolls are being re-introduced after all, accompanied by new electronic technology. The Commission has created the impression of wanting to use this toll collection as a means of enhancing EU interference and promoting EU projects. Is this about establishing a central toll service, promoting new technology at the expense of existing technology and finding new justification for Galileo, a prestigious project that guzzles money? Or is this about removing the irritations about long waiting times for cash payments, about needing to clutter up each car with electronic registration gadgets and about continuously having to pay for bills from different Member States? A majority in the Committee on Regional Policy, Transport and Tourism has changed the tone of the proposal from interference to practical solutions. I support this change.
. I broadly agree with the European Commission proposal.
If there is a chapter in which Portugal has made real progress on European issues, it is the chapter concerning streamlining toll charges, by introducing the ‘Via Verde’ [Green Route], which has proven to be the most effective, practical and suitable system in Europe.
Streamlining toll charges throughout the European Union will certainly make life easier for European citizens, in particular for transport professionals and also represents a substantial step towards deepening the internal market.
I fully agreed with the ideas put forward by the rapporteur on the need – without prejudice to the concept of interoperability, which is recommended and supported – not to overlook compliance with the principle of subsidiarity with regard to each country’s technical choices, which would have inevitable financial consequences.
I also agree with the recommendations for prudence in the joint adoption of new technologies – these must really exist and be of proven value to users and for the need for their introduction not to distort market rules and their operation.
. I voted in favour of this proposal to extend the regulation in question.
I share the rapporteur’s assessment of the European Commission proposal. In particular, I welcome the idea of extending the regulation to local organisations in developing countries, such as cultural organisations, political foundations, media associations, consumers’ organisations, universities or even municipal authorities. These are what we call society’s ‘lifeblood’ and they must consequently be the main architects of the development process in their countries, regions, towns and villages. To this end and in line with its historical commitments, the EU must promote and support this form of decentralised cooperation.
Perhaps we should also consider a gradual increase in this form of cooperation, which, if its implementation is subject to rigorous quality control, could become a preferred form of cooperation and development aid.
I deplore the bigotry demonstrated by some of those on the left in demanding that the word ‘churches’ be replaced by ‘philosophical or religious organisations’, which, in the context of the current debates on the text of the Treaty, is by no means a neutral phrase. I therefore voted in favour of Amendment No 10, which rectifies this point, and I welcome the fact that it was adopted in plenary with a broad majority.
. We welcome the content of this report, which seeks to promote gender equality in development cooperation and we consequently voted in favour of it.
The broad objective stated in the European Union’s development cooperation policy is to combat poverty and ultimately eradicate it. In order to combat poverty effectively, however, greater practical support must be provided and other policies for cooperation and fair trade must be promoted. We must also fight for equal rights for men and women and for women to play a greater role in the political sphere.
At the Fourth World Conference on Women, held in Beijing in 1995, a clear agenda was established for the first time on promoting equal rights for women and men. In the European Union this led to Council Regulation (EC) No 2836/98 on integrating gender issues in development cooperation. In 2001, an action programme on mainstreaming gender equality in Community development cooperation was approved, but expires in 2006. This serves as the legal base for budget item B7-6220 (21.02.06) – ‘Promoting equality of men and women in the framework of development cooperation’. This expires on 31 December 2003, and will have to be replaced by this proposal, which the Commission was very late in submitting.
. I congratulate Mrs Zrihen Zaari on the excellent report she has drafted on the proposal for a European Parliament and Council regulation on promoting gender equality in development cooperation, the proposals for amendments to which I fully support.
In this context, I wish to express my particular support for establishing a regulatory text that does not contain an exhaustive list of projects to be supported and which provides a real boost for launching actions to promote gender equality in development cooperation.
I also wish to emphasise the importance of giving support to the collection and dissemination of statistics in this field, because unless statistics are correctly collected, the entire process of analysing them is undermined and unless they are properly disseminated, society will not have the full picture.
. The most important aspects of development cooperation are to fund measures to combat poverty and disease and to find solutions to problems of education whilst establishing a culture of safeguarding fundamental human rights.
I am wholeheartedly in favour of adopting measures that could help achieve these aims of helping the poorest members of society and, because I believe that the rapporteur’s suggestions could contribute to achieving these objectives, I supported this report.
I must, however, express some concerns that I fear may not have been given due consideration.
Firstly, we must bear in mind the appalling disparities between the realities faced in developing countries and those in our own. In societies where the main struggle is for survival, we must not dilute these prime objectives in any way. Furthermore, we must clearly define what we mean by ‘sexual and reproductive health,’ to ensure that the meaning underlying this reasonable concern is not distorted and transformed into a byword for developing international programmes to promote abortion, which I would have to reject outright. It must always be stated that ‘sexual and reproductive health’ means preventing sexually transmitted diseases, including HIV/AIDS, and guaranteeing women decent conditions for pregnancy, childbirth and postnatal care.
. The fifth fisheries protocol between the European Community and Côte d’Ivoire expired on 30 June. With this proposal, the Commission seeks to extend the current protocol for a further year, which warrants our support.
I share the rapporteur’s view, however, that the Commission must consult the European Parliament, instead of presenting us with a , and a delay of more than three months is completely unjustified. Extending this protocol will provide fishing opportunities for 71 vessels of the Community fleet, in particular tuna seiners, including five Portuguese surface longliners, as well as providing a reasonable amount of time for negotiations on renewing the agreement.
This agreement has been mutually beneficial and clearly demonstrates the importance of international fisheries agreements, not only for the Community fleets, but also for local development. Although tuna catches have in recent years been slightly below the reference tonnage, the catch value exceeds the cost of the protocol, which has been financially advantageous to the Community. Furthermore, the agreement has contributed to local development. The port of Abidjan is the main West African tuna base, and the fish unloaded bolsters the local processing industry.
.– The ever-worsening fish shortages in European seas make concluding agreements with former European colonies in Africa an attractive proposition. The EU pays those poor countries in order to give modern European fishing vessels the opportunity of removing large quantities of fish from the adjacent seas. Although this is a welcome source of income for those countries in the short term, it is not a solution in the longer term, and hinders the development of a local modern fishing industry. By the time those countries are capable of starting such a form of fisheries, those seas too will be fished empty by fishermen from far away.
Quite apart from my general criticism of such neo-colonial fishing agreements, I have in this case another objection. The Cote d’Ivoire that used to be relatively rich thanks to cacao exports has meanwhile been rent asunder by a civil war. The animosities between ethnic groups give us little reason to expect that a peace agreement will be adhered to. Reunification and a government that can wield power effectively are unlikely prospects. As in other war situations, this makes it possible to plunder fish stocks in the coastal waters to a greater extent than had been agreed. I therefore support the amendment to suspend the agreement until such time as the civil war is over. A rejection of this amendment is for me cause to vote against.
. It is important that we maintain this fisheries agreement, not only because of its importance for the fishing fleets operating under it but also as a sign of the European Union’s confidence in Côte d’Ivoire’s process of political stabilisation. The Commission proposal contains a request to extend the agreement governing fishing relations between the European Union and Côte d’Ivoire, for a period of one year, between 1 July 2003 and 30 June 2004, in line with the provisions contained in the protocol in force, from the point of view both of financial compensation and of fishing opportunities.
This extension would enable shipowners to carry out their activities without interruption and the Commission would have more time to negotiate and renew this agreement.
I endorse the rapporteur’s recommendations for the Commission to be consistent with the assessment of the state of stocks, and with the real level of activity of Community fleets, in order to avoid gaining concessions that shipowners do not really need. I also call on the Commission henceforth to be punctual in presenting the proposals it wishes Parliament to adopt.
. There was nothing original about the Brussels summit in comparison with previous summits as regards the anti-grass roots nature of its decisions. We would make particular mention of the new step towards subjugation to the imperialist plans of the USA with the text adopted on trans-Atlantic positions, the further processing of the aggressive 'security' policy in the second Solana document, improved and processed in comparison with the one tabled in Thessaloniki, and the readiness to send the 'Euro-army' to Bosnia-Herzegovina. For the umpteenth time, they congratulate the Turkish Government on its 'reforms' and repeat the wish list for the Cyprus problem to be resolved, without daring to close the accession door to Turkey if it is not.
We would further note that the attack on democratic rights has been stepped up, with police and judicial cooperation, common border management and confirmation and specialisation of the Thessaloniki decision to introduce biometric elements into passports. In the economic sector, they confirm their gift to the monopolies in the form of the trans-European networks and promise to improve competitiveness, step up anti-labour reforms and increase the 'adaptability' of companies and workers.
The European Parliament resolution, despite stammering out a few reservations about biometric elements, fully welcomes the Council decisions and even goes as far as to express regret that most Member States have failed to transpose the ‘European arrest warrant’ into national legislation. It is for these reasons that we voted against it.
. The Brussels European Council of 12 and 13 December marked the end of the last complete presidency before European elections and began an ‘end of term’ period for Parliament and the Commission.
This end of term period appears to be marked by the institutions’ being hamstrung by the blocking of the draft Constitution – see my explanation of vote on the IGC results – by the fact that the Commission, shaken by successive scandals, has failed to re-establish control – see my explanation of vote on the 2004 Commission Work Plan. There were also two highly revealing conclusions by the Brussels Council.
Firstly, the decision to announce a ‘quickstart’ programme of major works, without clarifying how this is to be financed. Secondly, the concern prompted by the almost total lack of follow-up, at Member State level, of the Lisbon Strategy, initially aimed at making the European economy more competitive.
The impression is given of a European system running on empty, within which Member States no longer have anything but headline aims. Is this not an inevitable backlash; the consequence of an uncontrollable desire to do everything, to dominate everything?
. Everyone involved is aware of the positions I have publicly advocated on the process of revising the Treaties, the work of the Convention and the legal and political scope of the conclusions reached by the Intergovernmental Conference. These positions are duly expressed in this draft resolution, and in the draft resolution tabled by my group on the Summit of Heads of State or Government that took place under the IGC. It is these very reasons, however, that led me to oppose the compromise resolution tabled on this issue by the main parties in this Parliament. Indeed, I still believe that the European Union is a Union of States, that it is these States that must take the final decision in this field and that the European Parliament does not have the right to practise forms of political pressure that might precipitate the approval of an unsatisfactory agreement, or to allow veiled threats to be made about the emergence of a multispeed Europe, once again adding unnecessary tension to a process that requires maturity, responsibility and sensitivity in the difficult and sensitive political decisions that must be taken.
. Although I voted in favour of this document, I wish to emphasise that the recent European Council meeting in Brussels was not a failure. It was a success, a double success in fact: no agreement was reached on the rash constitutional fantasy; it also introduced the Growth Initiative. By 2010, we will have mobilised investment worth several million euros in projects for genuine harmonisation, cohesion and growth: Trans-European networks (transport, telecommunications and energy), as well as innovation, research and development. This is what integrating Europe is really about!
As I stated in another explanation of vote on the IGC, one can detect in this two-fold decision the influence of the founding spirit of Robert Schuman himself: ‘Europe will not be made all at once, or according to a single plan. It will be built through concrete achievements which first create a de facto solidarity’.
For this very reason, it is utterly deplorable and something we must firmly reject – that following the Brussels Summit, Germany and France – it is always the same countries! unfortunately accompanied, this time, by the United Kingdom, Sweden, the Netherlands and Austria, have exerted intolerable pressure to limit the EU Budget for 2004 to 1% of GDP. This attitude ignores all current developments, damages Europe and tears it apart. Furthermore, it betrays Schuman and the European spirit.
I also welcome the inclusion of paragraph 49 on Cuba and Oswaldo Payá, which was the result of my proposal in the original UEN text.
I wish to express my satisfaction at the fact that the Group of the Party of European Socialists’ Amendment No 5 was voted down (by 229 votes, with 209 in favour and 22 abstentions). This criticised the Italian Presidency for not having pressed for the Sixth Framework Programme of Research to be adopted concerning research on embryonic stem cells.
In Member States such as Germany, Austria, Portugal and Ireland, it is illegal, and in the case of Ireland even a violation of the constitution, to conduct research on human embryos. It is therefore extremely positive, and in the spirit of the healthy European idea, that a majority of the European Parliament is showing respect for these countries’ legislation and is not forcing their taxpayers to fund an illegal activity.
The Italian Presidency’s efforts in the Council regarding this point cannot therefore be criticised in the way that the PSE Group tried to criticise them. On the contrary, their efforts can be seen as laudable and as commanding respect.
. This joint resolution contains much hypocritical ‘fine sentiment’, about human rights, and the usual diplomatic/commercial cynicism of the major powers.
Does China respect human rights? No, of course not, just like dozens and dozens of countries and appalling dictatorships to which the EU has sold and continues to sell arms with which to oppress their citizens or attack their neighbours and to fill the coffers of western arms dealers.
From Saddam Hussein’s Iraq – armed by France, the UK, Germany, Russia and the USA – to Israel, via dictatorships in Latin America, Asia, Africa and elsewhere, no embargo has ever stopped the arms manufacturers, including some right here in Europe. They are able to bypass such embargoes with even greater ease – in China just as elsewhere – because they enjoy the complicity of European governments.
. I fully support the conclusions of the Graefe zu Baringdorf report, and those of my colleague, Mr Souchet, in his speech yesterday on the coexistence of GMO and non-GMO crops. This is a major problem, and one that we must not put to one side by giving immediate authorisation to cultivate and market GMOs, as called for by the Commission.
We must first examine the possible extent of contamination of traditional crops, which at least 70% of consumers would like to preserve. Where possible, prudent rules on coexistence should be established, and the companies receiving authorisation should be made to bear the responsibilities and costs arising from introducing GMOs. Lastly, financial guarantees must be put in place to cover these responsibilities.
As yet, none of this has been clarified. It is therefore appalling to see the Commission ready to hand out authorisations, using subsidiarity as a pretext for passing on to the Member States the almost impossible task of establishing rules on coexistence, while refusing to allow the same States to declare certain areas GMO-free (Commission decision of 2 September 2003 against Austria). This dossier has been approached with an intolerable disdain for the citizens.
. The rapporteur proposes the rigorous separation of traditional and GMO crops. He has a definite vested interest here, since he himself is an ‘organic’ farmer.
Nevertheless, the separation he is proposing at least has the advantage of leaving the decision up to the consumer. There is no need to share his anti-scientific attitude, which consists of putting words into science’s mouth, in order to approve a delimitation that makes it possible to set aside a field for experimentation and verification in research in the GMO sector, while taking the precaution of not mixing production chains.
The precautionary principle is at stake, not so much with regard to researchers as to large capitalist concerns – in this particular case, the seed producers and agri-food industry giants, for whom scientific advances are a means of increasing their profits. In other words, where profit reigns, there is always a risk that irresponsibility will gain the upper hand, with disastrous consequences for human beings and for nature.
. I am pleased that Parliament has received the Graefe zu Baringdorf report so positively, but I am surprised by the vote by Members, notably French Members, in favour of disseminating new varieties of GMO, before rules restricting coexistence have been established. Yes, the ambition of seed-producing firms that have earmarked significant funds for research and for the development of genetically modified varieties is, of course, to obtain the maximum return on investment as quickly as possible. They tend quite naturally to give credence to the idea of the inexorable spread of a new generation of seeds, called upon quickly to replace seeds that have been improved without genetic modification, as if this were a phenomenon similar to machines taking over work previously performed by animals. Such a move towards standardising seeds – all-purpose GMOs – and the corresponding disappearance of traditional and organic farming would undermine both the agricultural diversity of European territories and the specific nature of what is produced. The fight for agricultural diversity for the effective and sustainable plurality of these industries is, therefore, an integral part of the fight for cultural diversity.
We Moderates are opposed to a development whereby the European Parliament has views concerning the way in which serious diseases are to be treated in the Member States. Health care policy does not fall within the EU’s area of competence. We call upon MEPs in the Committee on Petitions to focus upon matters that fall within the EU’s area of competence.
The principle of subsidiarity must be fully respected. Ultimately, patients and their families must have considerable influence upon the choice of health care and health care professionals. The latter are, in the end, responsible for the care and treatment given, but must guide patients and set out the possible alternatives. Patients’ rights and influence may also be strengthened if they have the option of changing doctor when the relationship is unsatisfactory or there is a lack of trust. This way of guaranteeing the patient optimum care and treatment is diametrically opposed to interference by the European Parliament in individual health care issues.
. Following a complaint to the Committee on Petitions regarding the disparity in EU Member States’ treatment for people who have been diagnosed with multiple sclerosis, the European Parliament has today called on the Commission to itemise a discussion on the issues raised in this report at a forthcoming meeting of EU Ministers for Health, with a view to developing a ‘Code of Best Practice’ to be followed in all Member States and which places considerable emphasis on international cooperation in the field of research into combating this disease.
Another very interesting point addressed by the rapporteur is that of the psychological treatment of multiple sclerosis, a disease which, because it generally affects young people at what should be the most productive time of their lives, causes them to face an uncertain future, both from the social and the professional points of view.
For the reasons I have just given and because I believe this disease deserves greater recognition by the public authorities, which must demonstrate commitment to finding effective solutions to the problems facing those who are affected, I approved this report, by giving it my unqualified vote.
. I also received a disappointing answer from the European Commission on the sensitive issue of health, when I asked about the possibility of introducing a European charter for children in hospital.
This is a thorny issue: the principle of subsidiarity can only be called into question by a revision of the Treaties. Any increase in the social duties and responsibilities that the EU wishes to impose on the Member States must be accompanied by an increase in the Community resources allocated, which raises issues and problems that are far from easy to resolve and which are quite serious.
Having said that, the European Union must come up with appropriate instruments for promoting greater protection of those who are most helpless and most in need. There are ways of achieving this that do not involve riding roughshod over subsidiarity. It will be hard to explain why lamps should be standardised and why we produce initiatives and legislation on the matter when, at the same time, we are too busy to look after our own citizens. What is even worse, this need is felt most powerfully in childhood, in sickness and in old age.
Commissioner Byrne once again informed a fellow Member that the Commission is sensitive to ‘greater interaction between health systems’. This is precisely the Europe that the citizens wish to see a Europe with or without a Constitution but one with real heart. A Europe that promotes ‘best practice’, starting by responding to the citizens’ greatest needs.
I supported this balanced and appropriate proposal, in the hope that it might represent a turning point. The plenary has spoken.
That concludes the explanations of vote.
(4)
The next item is the debate on the Commission statement on the natural disasters in the South of France and the regions ‘Languedoc-Roussillon’ and ‘Provence-Alpes-Côte d'Azur’.
.  Mr President, ladies and gentlemen, the Commission wishes above all to express its solidarity with the citizens affected by the flooding that has recently affected several parts of southern France. Unfortunately, my colleague Michel Barnier has not been able to come to Strasbourg today. As you know, this question of natural disasters was debated at length here in this very place on 1 September at the end of a scorching summer.
The Commission has been actively working on the question of natural disasters for the last few years in close cooperation with the European Parliament. In the face of the seemingly increasing rate of disasters, two key words underlie the Commission’s action: repair and prevention.
So far as repairs are concerned, it is a matter of solidarity. Following the summer 2002 floods in Austria, the Czech Republic and Germany, on Michel Barnier’s initiative the Commission proposed the creation of the Solidarity Fund. Thanks to the support of your Assembly and the Council, this new instrument has now been in operation for a year, and since its creation its mobilisation has been requested 14 times; it has been effective in eight cases.
At present, the Commission does not yet have sufficient information about the recent flooding in the South of France to be able to say whether it will be possible to mobilise the Fund. In any case, we can only act if officially requested by the French national authorities. If we receive such a request, we will examine it as quickly as possible. Rest assured that we will take the situation in southern France into account in the review we will be presenting at the conference to be organised by the European Commission on 5 March 2004. The purpose of that conference is in fact to review the use made of the Solidarity Fund by several regions of Europe.
I must also point out that the regions of Languedoc-Roussillon and Provence Alpes-Côte d’Azur are already receiving a large amount of EU aid under Objective 2 of the Structural Funds. For the period 2000-2006, this aid amounts to EUR 316 million for Languedoc-Roussillon and EUR 340 million for Provence Alpes-Côte d’Azur. At the time of the floods that affected those regions in September 2002, specific measures were provided to repair the damage caused.
The mid-term review provides the opportunity to again put the emphasis on prevention or repair. If, as seems likely, the regions in question receive money from the performance reserve and if the programmes in question perform well, that could provide around an extra 4% on top of their allocation, that is EUR 10.8 million for Languedoc-Roussillon and EUR 12.3 million for Provence Alpes-Côte d’Azur. The distribution will be proposed to the Commission by the French State before 31 December next. Significant regional development measures may be financed.
Let me now turn to the second key word: we must not be content with repairs, we must also give priority to prevention. These natural disasters raise the fundamental question of climate change and prevention, for which research is required. I want to assure you of my commitment and that of Mrs Wallström and the Commission as a whole in this matter. As Mr Barnier has recently told your Committee on Regional Policy, Transport and Tourism, he intends proposing that a ‘prevention of natural risks’ line be included in every Structural Funds programme for a future programming period. In like vein, the third report on economic and social cohesion, which will be adopted by the Commission early next year, will propose that risk prevention be made one of the objectives of the Structural Funds during the next programming period, after 2006.
The Commission is also thinking of strengthening European coordination of civil protection, including the formation of a common European civil defence force, an idea on which Mr Barnier is particularly keen and on which he is working closely with Mrs Wallström. This new initiative, which is to be unveiled early next year, would have to build on existing structures, giving them sufficient resources to act quickly and promptly in the event of a disaster of any kind.
Mr President, Commissioner, streets flooded, homes invaded by mud, damaged infrastructure, people in despair: must we become accustomed to these disaster images which are sadly repeated every year? The seriousness of this sadly repeated flooding affects us deeply.
I would like here to express again our deepest sympathy to all the victims, but also our gratitude to the civil defence services and volunteers, who have shown extraordinary dedication. We can only congratulate the rescue and European mutual assistance services on their good coordination, which was really effective. Our Parliament was also very active in this respect in asking for that mutual assistance to be put in place.
Once again in this Chamber we are having to deal with natural disasters, the consequences of which could nevertheless be better contained. Temporarily cleaning up, immediately reinstating the infrastructures, providing temporary accommodation, all that is only repair work. But we know that repairs cost a lot more than prevention. Prevention requires political courage, a command of urban planning and coherent regional development. Prevention costs less than repair, but we still need to be able to call on the resources.
It is true, as you reminded us, Commissioner, that at European level using the Structural Funds is one good way of rebuilding dykes, strengthening them, of quite simply maintaining waterways, of making retention basins. But there are two limits to this Structural Funds policy. The first lies in the fact that the Structural Funds are currently subject to the zoning rule and do not therefore place all victims on an equal footing. The second is that the amount available from these funds is not always sufficient. You only have to look at my own region, the Rhône-Alpes region, which unfortunately has not been mentioned today, even though it was severely affected at the same time as Provence-Alpes-Côte d'Azur and Languedoc-Roussillon. It was stricken recently, but will have no more Structural Funds to draw on for 2003-2006: it has all been spent.
I am now speaking to my parliamentary colleagues who are sometimes tempted to delete or reduce the regional policy budget. I say to them: be careful, make no mistake. This funding affects our fellow citizens very intimately, it is an expression of European solidarity, the foundation of the Union. We must all back Commissioner Barnier in his proposal to overhaul the Structural Funds. You said so yourself, Commissioner.
These funds should not be constrained by zoning in future but should serve precise objectives, one of which would be concerned with the environment and risk prevention. Given the changes our planet is undergoing, we need collective courage to meet these ecological challenges. I hope that the Commission as a whole will go along with Commissioner Barnier’s proposals and that our Parliament will be able to adopt the budget the Structural Funds need.
Meanwhile, we must carry out repairs with the suffering families in mind. Europe created a Solidarity Fund for regions and states that have suffered natural disasters. It must also pool the technologies for prevention, based on the successful experience of the Netherlands, for example, putting in place cross-border cooperation. I hope, Mr President, Commissioner, that we will not have debates on natural disasters in the future.
Mr President, Commissioner, my fellow Member has just said that she really does not want us in future to have to add our tears to the waters that regularly devastate our regions. Unfortunately, I am much less optimistic than she is. Much less optimistic because I know very well that you were making a wish, Mrs Grossetête. However, wishes are not enough when we see the climate change that is taking place on our planet. I was in my region of Languedoc a few days ago and people told me that what we are seeing now did not used to happen once in a hundred years. We have now seen it three times in two years. It is therefore clear to see that there is a change of frequency, magnitude and scale.
I am always surprised to see the authorities, not just in my country, that would be too easy, but in all the countries affected, running a little bit behind the disaster. This summer, in the regions that were affected in south eastern France, the locals were already piling up sandbags. How was it that the local people knew, but the authorities did not act until disaster happened? There is clearly a gap between those who are on the ground and suffer the destruction and the decision makers, who are obviously still far away from it.
With heat waves, storms and sudden floods, the climate is changing. I do not have the impression that public policies are changing at the same rate. I think a whole arsenal of measures need to be taken to deal with it, taxation in particular. How many times have we, the Greens and regionalists, said in this House that the tax weapon really should be used to change behaviour that poses a threat to the climate? And we are still waiting for that tax on pollution, that tax on discharges that change the atmosphere of our planet and which, in the end, are destroying entire regions.
Aids are in the process of changing. I do understand, Commissioner, that we have indeed little by little, disaster after disaster, deployed finance for repairs and prevention. Repairs are good, prevention is better, my fellow Members have said. However, and I agree with them entirely on this point, prevention is inconceivable without a far-reaching reform of the Structural Funds. So long as there is zoning it will be ineffective. You must understand that storms and floods often care nothing for the zones we have so cleverly drawn on a map far away in Brussels or elsewhere. So these funds definitely need to be reformed and perhaps all those Structural Funds that do not find any use on the ground but are paid back into Community and then national budgets could be better employed in prevention to meet this climate change.
In conclusion, I was saying that these problems have obviously changed in frequency and scale. Even if European public policies are changing, which I note and welcome, I do not have the impression that they are changing at the same speed and to the same extent, and I regret that.
Mr President, Commissioner, I would like to pay tribute to the victims, their families and all who have lost everything, and to the extraordinary work done in the rescue operations by men and women, municipal employees, firefighters, police, military personnel and volunteers.
The provisional toll of this disaster is particularly high: 30 departments are affected, eight of them severely, in particular Bouches-du-Rhône, Vaucluse and Gard. So far as the population is concerned, seven people have died and 32 500 have been displaced or taken to safety.
We might wonder about the origin of these tragedies and their frequency. Some will mention global warming or masses of hot air from the Mediterranean colliding with masses of cold air over my own region, Roussillon. But what can we do about it? Others will mention man’s mania for urbanisation, always wanting to build more at the expense of the countryside and indifferent to its population. However, forecasters considered this bad weather exceptional because it combined a number of factors: its duration – almost four days – its geographical extent and its intensity.
I would like to highlight the unacceptable administrative inertia of the authorities in the face of the revelations made in the Lyon technical assistance office’s November 2002 report. That report in fact made a full diagnosis of the dangers of the river and recommended a number of measures to reduce the damage caused by any flooding. But that study, to which many people contributed and which cost EUR 3.5 million, has remained a dead letter and failed to worry the authorities concerned, or at least to do so soon enough.
Once again this bad weather has demonstrated the passivity of men in the face of disasters which, remember, cost seven people their lives. No notice was taken of the strong signal given more than a year ago highlighting the urgent need for a harmonious development of the rural environment taking the whole of the territory and its inhabitants into account. The French Government has released EUR 24 million to repair the dykes of the Rhône delta, which gave way at several points under the effect of the rising waters. But that sum is already proving inadequate on the ground.
I hope that the European Union’s Solidarity Fund, which was set up after the devastating floods of August 2002, will help, at European level, to provide swift and fair compensation for the victims and enable them to resume a normal life. But for how long? Some are making their third damage claims and doing their third clean up in the space of a few months. I was interested in what the Commissioner outlined just now, in particular about using the Structural Funds, but I second what Mrs Grossetête and Mr Onesta said regarding their limits.
Of course the damage must be repaired, but should we not be immediately starting major prevention works for this Mediterranean region that has been stricken regularly in recent years? Nîmes, Vaison-la-Romaine, Aramon, Lezignanais, Narbonnais, Minervois, Rennes-les-Bains, Couiza, Estagel, Saint-Laurent-de-la-Salanque, and these days Arles, Marseille, Montpellier, eloquent names and images, unbearable tragedies, much damage and loss of life.
This is becoming unacceptable in an age of satellite warning and forecasting, surveillance radar, specialist services and, moreover, the massive mechanisation that ought to make protective works possible. The Roman aqueduct at Ansignan, close to where I live, the better known pont du Gard and many other testimonies to human genius have withstood every assault. How can it be that the structures of the last century are not sufficiently reliable? It is no longer the time for words but for action, with the necessary resources, even if the scale of them should be exceptional. A Europe that believes in solidarity must stop letting its citizens die for lack of precautions and prevention. That, it seems to me, is a priority and a must.
Mr President, Commissioner, my region, Languedoc-Roussillon, Provence, the whole of southern France, is again stricken by floods. It is true that we have benefited from the solidarity of German and Italian firemen, but the reality as I speak to you now, the reality there even now is that there are hundreds and hundreds of dead bulls and sheep that people are still unable to recover from the flooded pastures and farms.
The reality is that in many small villages, like Codole in Gard, 98% of the houses were destroyed seven days before Christmas, hundreds of families are homeless, with definite budgetary realities. EUR 700 000 are needed for just one kilometre of dyke, EUR 150 000 in one small village to rebuild the roads, millions of euros to reconstruct public buildings, schools, multipurpose rooms, water treatment plants and sewer networks. The reality in a small village is EUR 5 000 every day to feed the homeless, the security services, families, even the military who are on guard to prevent looting; it is at least EUR 40 000 to 80 000 for every damaged house, and there are thousands of them. That is the most important of it. What is to be done? Who will pay? From which budget? Will it be the local authorities, the region, France or Europe?
In theory, Mr President, Commissioner, there are solidarity mechanisms. There is even a solidarity principle in Article 2 of the treaty. There are mechanisms on paper: the ERDF, Objective 2, the EAGGF guarantee which came into play for mad cow disease, direct advances for farmers that were used after the August 2002 floods, the 2000-2004 programme for civil defence and the new Solidarity Fund. In this connection, we all know, Commissioner, ladies and gentlemen, that the Fund’s strict eligibility criteria and the modest EUR 1 billion allocated to it, which, incidentally, has already been swallowed up by the fires in Portugal or the earthquakes in Italy, are leaving my compatriots of Languedoc-Roussillon very much alone as Christmas approaches.
If, in the case we are concerned with, we have seen the coming of the floods but not of the euros, we must at least work for the future. First, by funding a real time information system, which does not exist since the mayors were not alerted. In these days in which we are living we need an electronic computer system from Lyons to Arles that will allow all the rivers, dykes, canals, arms and tributaries of the Rhône basin to be monitored in real time and the local elected representatives to be alerted in case of danger. The province of Murcia in Spain has done it, Mr President; we ought to be able to.
The crux of the matter lies elsewhere, however. Beyond prevention, reconstruction and compensation we must see that the floods of water mask the reality of a demographic flood. The senior citizens of northern Europe, not to mention the executives of the Paris region, come and make their homes in Languedoc-Roussillon, in Provence and throughout the south of France. Land is expropriated, the ground concreted over, 150 000 hectares of vines have flooded, and this is why, to cut a long story short, the area is swamped. What is more, the Dutch, English, Belgian and northern active European seniors will become truly aged citizens and demand extensive health care infrastructures in our region.
To conclude, the overhaul of the Structural Funds must anticipate this territorial justice: if populations are transferred from north to south, the funding must be transferred as well, otherwise we will become the Palestinians of Europe, seeing colonies of senior citizens from Northern Europe settled among us. We do not want to be a permanently devastated West Bank in the South of France!
The debate is closed.
. The South of France has just suffered an unprecedented natural disaster. We are now beginning to assess the scale of the damage, which has been considerable. Seven people have died and around 100 000 have been affected by the disaster. Tens of thousands have been forced to shelter in gymnasiums or other makeshift accommodation.
In the town of Arles alone, a third of the population has been evacuated. Thousands of jobs have disappeared under the water. Hundreds of flooded businesses have had to close their doors, plunging their employees into the uncertainty of temporary unemployment. The Camargue, with its fragile eco-system, is completely submerged: 250 km of dykes have been damaged, 560 hectares of farmland are under water, over 1000 animals have drowned, the entire rice sector has been destroyed. Damage in the region has been put at more than EUR one billion.
Europe must show solidarity, in accordance with Article 2 of the regulation establishing the Solidarity Fund. This is an unprecedented disaster, as the region has fallen victim to the River Rhône’s ‘centennial flood’ – the most serious for a century. On behalf of the French Socialists, I ask the EU to make funds quickly available. Those stricken in the Rhône Delta expect nothing less.
. Devastating floods have once again struck my region, Provence-Alpes-Côte d'Azur, and Languedoc-Roussillon. I should first like to express my utmost sympathy to the victims of these disasters. Although the French Government has taken the necessary emergency steps and declared a state of emergency, we need European solidarity. This has already been seen on the ground, and I wish to thank the German, Italian, Belgian and Czech teams that have gone to the aid of the victims. Hopefully, European solidarity will also manifest itself in the mobilisation of the EU Solidarity Fund. The French Government is in the process of preparing a request to this end, which will be submitted at the beginning of 2004.
My region has already benefited from such funds, following the storms and appalling floods of September 2002, and I can assure you that these funds are of enormous importance. Whilst the Structural Funds enable the cofinancing of some preventative and aid measures, zoning and normal consumption of funds limit their scope. They are thus insufficient to help the stricken populations and regions. Nonetheless, I hope that the prevention of natural disasters will, in future, become an integral part of their aims: while we have a duty to repair the damage, the only real aid policy is prevention.
The next item is the joint debate on the following motions for resolutions:
(B5-0547/2003) by Anne André-Léonard, on behalf of the ELDR Group, on Georgia: presidential and parliamentary elections;
(B5-0550/2003) by Demetrio Volcic and Margrietus J. van den Berg, on behalf of the PSE Group, on Georgia: presidential and parliamentary elections;
(B5-0554/2003) by Bastiaan Belder, on behalf of the EDD Group, on Georgia: presidential and parliamentary elections;
(B5-0556/2003) by Helmuth Markov, on behalf of the GUE/NGL Group, on Georgia;
(B5-0560/2003) by Per Gahrton, Marie Anne Isler Béguin and Miquel Mayol i Raynal, on behalf of the Verts/ALE Group, on Georgia;
(B5-0566/2003) by Marielle De Sarnez, Bernd Posselt and Ursula Schleicher, on behalf of the PPE-DE Group, on Georgia: presidential and parliamentary elections.
– Mr President, I am a member of the Delegation to the EU-Armenia, EU-Azerbaijan and EU-Georgia Parliamentary Cooperation Committees, and I have visited Georgia. My impression was that they are very good people. It is a beautiful country, the food is excellent, the history is rich and the sense of humour is good. We visited Stalin's birthplace and went to a huge museum. Upstairs there is a circular room, at one end of which there are quotes about Stalin by contemporary world leaders. They are in the Georgian language and the Georgian alphabet, so I had to ask the guide what Winston Churchill had said about Stalin of which they are so proud. She replied that Winston Churchill had said that Stalin would be remembered by history. I enjoyed that.
Georgia is also beset by troubles. It has Russian interference – Russian soldiers, although they promised to leave. There are separatist tendencies splitting the country – pulling it apart – and, above, all, there is deep corruption. Money is made from kidnapping foreigners.
So the first step – the peaceful revolution they have undergone – was a wonderful first step, which this Parliament welcomes very strongly. However, they have a long way to go, although we would like to help them. They must eliminate corruption to create confidence for foreign investment, and that will create trade, jobs and prosperity. In the long run, I for one do not see why they should not one day become members of our Union.
Mr President, our document calls on the European Union to give a commitment to making the Southern Caucasus at the forefront of promoting peace, stability and economic development.
Nevertheless, without constructive cooperation from both Russia and the United States, it will be difficult to find a solution that is not merely abstract. The word ‘abstract’ seems appropriate for our document, which is indeed full of principles and high hopes, but does not give any indication as to whether these will one day be realised.
In today’s resolution we hope, for example, that the elections of 4 January – that is, in a few days time – will include the peoples of the regions of Abkhazia and South Ossetia: two breakaway regions. We are calling for this even though we know that it is a pipe dream, that it is a matter of principle, even though we do not know if this is something that can be called for or if it is – so to speak – merely an extremely abstract statement.
Europe should, for example, call for a move towards authorising Russian identity documents for citizens of Abkhazia and now also for the third dissident region because, after the forced resignation of Mr Shevardnadze, a third dissident region is emerging, Ajaria.
After the fall of Shevardnadze, the Moscow meeting of the three regions – I repeat, no longer two but three – which to varying extents want to break away from Georgia, also increases the uncertainty. Can the European Union use its instruments and diplomatic relations to discover the political intentions of the great powers, of the major players in the region?
The entire issue of the presence of foreign troops in the Southern Caucasus should find a forum in which it can be discussed. We want to understand whether the control and presence of foreign troops serves to bring stability or if it spreads further uncertainties. Calling on the Council and the Commission to organise, with the United Nations, the OSCE and the other actors, sending a mission to maintain peace in the region and to re-launch the peace process, is part of our desire for stability. The process of break-up has, however, reached the point where it is difficult to envisage what type of coexistence could be established, especially – and I repeat – if there is no collaboration between the major powers. Every effort must, however, be made, including those which seem somewhat abstract, in the hope of creating a starting point for the new governing group that has inherited a situation that is difficult from all points of view.
– Mr President, the Russian Federation plays a crucial role in the future of the Republic of Georgia. The specific obstacles in the tense relationship between Moscow and Tbilisi are sufficiently known. Russia’s maintenance of a military presence on Georgian territory and its protection of Georgian regions threaten to break the political unity of this Trans-Caucasian republic permanently.
The first obstacle is the international undertaking of 1999, by which the Kremlin committed itself to withdrawing its military presence from Georgia. The second obstacle was highlighted once again at the end of November during the much-publicised consultation in Moscow between Russia and representatives of Abkhazia, South Ossetia and Ajaria. The present resolution makes a clear stand against the said violations of Georgia’s national sovereignty and territorial integrity. This House expects the same political clarity from the Council and Commission in the relations between the European Union and Russia. Meanwhile, the interim government in Georgia has the mammoth task of getting their country back on the right track constitutionally speaking. This also calls for attention on the part of the European Union.
Over the past few years, one and a half million of Georgia’s inhabitants have been obliged to leave their country in a gigantic brain drain. This centuries-old nation must surely have a prospect other than that of such a sad diaspora.
Mr President, everyone shares the euphoria about the recent developments in Georgia: the storming of the parliament and the resignation of President Shevardnadze, who at one time enjoyed sustained acclaim. After a long tradition of having been the first colony in tsarist Russia, and then having been the birthplace of Stalin, and finally Eduard Shevardnadze, there now comes democracy. It is reminiscent of the Central Europe of previous years: Romania after Ceaucescu, or Serbia after Milosevic. Many European countries will be inclined to think: this is a nearby region, a Christian region, together with Armenia, but at the same time a long way away from us, only accessible from the Black Sea, via Turkey or via Russia. What relations could the European Union have in the future with that country? In addition, Mr Belder has already drawn attention to the problem of its national minorities, and Abkhazia, in particular, has been a Georgian breakaway region for a long time now.
The inhabitants of South Ossetia are actually unhappy about being part of Georgia, and in Ajaria people are supporting a leader who would gladly have remained loyal to Eduard Shevardnadze. A great many unresolved problems remain, therefore, and I think that, if a solution is not found to these internal problems, the democracy that is now able to get off the ground in Georgia will start at a disadvantage. It is very important to work towards this, therefore. In Amendment No 3, my group calls for the EU to ensure that its involvement, which is supposed to make a contribution to democracy, does not lead to interference in Georgia’s domestic politics. We do not believe that the purposes of democracy would be served by the European Union adopting the wrong attitude, putting too much emphasis on forcing together different population groups that have difficulty living together. It will have to be a cautious process, one that is primarily based on the efforts of the peoples of Georgia themselves: the Georgians as the largest group, but also taking account of the three large national minorities.
Mr President, Commissioner, following the euphoria over the peaceful revolution that took place a few weeks ago, we are now preoccupied with a growing number of major concerns. Firstly, there is the terrible economic situation. We all know, partly from comparison with other countries, that if the situation remains as bad as this, if there is no prospect of an improvement in the economic situation, this will have a very negative impact on the chances of improving the functioning of democracy. We all support this: that is laid down in our resolution. We also know, however, that many people’s perspective is determined primarily by their economic situation, and that the confidence in parliamentary democracy – and that confidence is not so great in Georgia as it is – melts away if there is no improvement in the economic situation. To put it bluntly: without food or heating, democracy soon becomes a luxury. A situation such as this must be avoided at all costs, but it is a great danger, one that is threatening at the moment.
My second great concern is the role of Russia. Of course, Mr Ivanov, the Foreign Minister, played a very positive role in the departure of Mr Shevardnadze, for which he deserves great credit. At the same time, however, we know that the influence of Russia in Georgia is very bad in the long term from a structural point of view. Firstly, there are the military bases, which Russia said years ago it was going to remove. That did not happen, which is a very bad thing. In recent years, of course, there has been Russia’s support for the three separatist movements in South Ossetia, Abkhazia and Ajaria. That assistance is military, but the assistance is often much more subtle: making it easier for the people from the regions to travel to Russia or to adopt Russian citizenship, for example. This has to stop.
In order to change the role of Russia, assistance is required from the European Union. Georgia cannot do it alone. One way is for us to offer mediation. I am very much in favour of this: that is also laid down in the resolution. If Europe can play a role in this, it must be sure to do so. I am afraid that that will not suffice, however. I think that it will also be up to us to exert pressure on Russia to put an end to the negative role it is playing in Georgia. To be honest, the European Union is not good at this. The example of Chechnya shows that we often handle Russia with kid gloves when it comes to their conduct in the northern Caucasus, and now likewise in the southern Caucasus. This really has to stop. Supporting the elections is a very good thing, but it is just a drop in the ocean. Nor will our help in boosting the economy there suffice – which is also essential for the preservation of confidence in democracy – if, at the same time, we know that the great neighbour to the north, Russia, is very actively engaged in pulling the country apart into three pieces. The European Union must play a pioneering role in order to prevent this: if possible, by convincing Russia; but if necessary, by seeking confrontation.
Mr President, due to the dramatic developments in Georgia in recent weeks and the imminent presidential elections on 4 January, six groups in the European Parliament have tabled a motion for this urgent debate.
With their peaceful and thankfully bloodless revolution, the Georgian people have gained a hearing and all our respect. That is convincing evidence that despite their grave economic plight, the people of Georgia are yearning for democracy. There is now a chance for a new beginning. Properly conducted elections are a prerequisite for stability and development in Georgia. A great deal of time has been wasted since the transforming events of twelve years ago. Surprisingly, Georgia’s state coffers are almost empty. Georgia has received financial assistance not only from the European Union but from many other parts of the world, but its people have gone away empty-handed. The Georgian people have high expectations of their new President. He must create a democratic order but also provide for the people’s basic needs.
I would like to thank the European Parliament for making it possible for our special delegation to travel to the elections. In this way, we are also showing that in the European Parliament, we take the task of supporting peaceful development in Georgia very seriously. At the Brussels Summit, the European Union’s Heads of State or Government have just reaffirmed, yet again, the Union’s determination to build a balanced and reciprocal strategic partnership with Russia, based on the values of the rule of law, democracy, human rights and fundamental freedoms and a free market economy.
The national governments and the European Parliament, however, must accept that this kind of strategic partnership is only possible with states that honour their pledges. Russia has failed to fulfil the international commitments it made to Georgia in Istanbul in 1999 and by adopting this position, it has greatly obstructed democratic development in an already fragile region in the past. I can only hope that Russia will in future support constructive negotiations in all parts of Georgia, as agreed in the OSCE accords in 1999, and will not further impede democratic development.
Russia plays a key role in Georgia and the entire Southern Caucasus. We in the European Parliament must address this issue when we deliberate our relations with Russia. However, our task now is to help Georgia overcome its crisis.
Mr President, on the day after the Velvet Revolution that led to the resignation of President Shevardnadze, a new chapter is beginning in Georgia.
More than ever before, Georgia has the opportunity to turn towards the EU and strengthen the existing Partnership and Cooperation Agreement. Georgia is a strategic gateway to Central Asia, but we must make the Georgian people aware that their future should not merely consist of a choice between two influences, Russia or the US. The recent political crisis is a strong signal from the people of Georgia, who have shown their determination to fight for democracy, while the financial and economic situation in the country is catastrophic and corruption is on the increase.
A few weeks ahead of the planned presidential elections, which are due to take place on 4 January 2004, the EU must offer effective political, financial and technical assistance to the new Georgian authorities, in order to help them to adopt the reforms needed to stabilise the situation in the country and to allow the forthcoming elections to take place peacefully. It is also our duty to offer our help in at last finding a peaceful solution to the ongoing conflict in the regions of Abkhazia and South Ossetia. The country’s financial and economic situation must also be subject to far-reaching reforms aimed at eliminating corruption. The EU has already provided an overall financial aid package of around EUR 342 million in the form of grants. Now more than ever, the process of economic reform must continue to enjoy EU support, so as to restore an atmosphere that is conducive to foreign and local investment.
In conclusion, the EU must redouble its efforts to encourage democratic institutions and to support and promote independent media, through aid and development programmes, such as Tacis. Georgia must be made aware that it can receive generous support from the EU, enabling it to recover some stability, in an atmosphere of democracy and transparency.
Mr President, ladies and gentlemen, do we really hold ourselves in such low esteem? Is there anyone among us who does not believe that the round of enlargement covering the ten countries that are to join the EU next year is the main reason why, with regard to at least some of them, they are not sinking into totalitarianism or chaos, into a situation in which Georgia almost found itself? I believe that this is really what Europe today is about. Yes, we feel down, the Brussels summit did not turn out as we would have wished, but I believe that in historical terms enlargement has always been a success; it is proof that the EU has succeeded.
The problem facing Georgia today is no different. Georgia used to be richer than most of the Soviet Union, whereas today it is the poorest region. If six years ago we had offered Georgia the chance to join, it would undoubtedly be in the same situation as the countries that are soon to join the EU.
We must not follow Mr Meijer’s example. He is not only doing a disservice to us, but also to Mr Shevardnadze, a man who has his faults, but who also achieved some good things, and who is certainly no Ceaucescu or Milosevic. The issue, Mrs De Sarnez, is not the alternative that we can offer to the potential choice faced by the Georgians between Russia and the US; what we can offer is a choice between membership of the EU and chaos.
This is what is at stake. It is not, Mr Volcic, a matter of nostalgia for a bipolar, US-Soviet world. The challenge for us, the EU, is to create an alternative for these countries of the Transcaucasus. So I hope that we have seen the last of the unspoken comments and an inability to think beyond the Black Sea. The Council has never even considered the matter, as it said again yesterday evening. Georgia must be placed immediately on the list of candidate countries, so as to afford it the opportunity, as we did with the Baltic States, and with the countries of Central Europe, to build a path to stability, development and democracy, by offering EU membership within eight to ten years.
Mr President, an ancient Christian kingdom that had long repelled all invaders became a Russian colony. Then after the First World War, Georgia enjoyed a brief period of independence during what we might term the ‘Caucasian Spring’, a fact that is generally forgotten. It was brought to an end by Lenin, who failed to uphold his own principles of nationality. Then a strong liberation movement emerged at the end of the Soviet era. We should not forget that the liberation movement in the Soviet Union began very vigorously and very early in Georgia. We ourselves have a great deal to thank Georgia for when it came to the fall of the Iron Curtain. Then President Gamsakhurdia was murdered. This was followed by civil unrest, the separatist movements and the Shevardnadze era, which has now come to an end – thankfully without bloodshed. The country is now at a stage where it finally has a chance to establish a system genuinely rooted in freedom.
We must ensure that after many decades of foreign tutelage, the country has the opportunity at last to become what it once was in history, namely a genuinely independent and peaceful factor in a very important and very dangerous region. That is why we must push to ensure that Russia upholds the binding commitments it made to the OSCE in 1999. We often demand, very arrogantly, of small states that they honour commitments that have often been imposed upon them, so we must be rigorous in demanding that when a major power enters into such commitments voluntarily, it is scrupulous in upholding them.
Mrs Schleicher is quite right, in my view, to say that Russia cannot be our partner if it fails to fulfil its commitments on this key issue. We see that there are other powers as well which, for geostrategic and energy reasons, are aspiring to establish a particular dominance in the region. That is why it is our obligation, as Europeans, to stabilise Georgia as our partner, although I would not go as far as Mr Dupuis, who is demanding full membership. Georgia is a country with a great European tradition. It is our valued partner and it can be a beacon of freedom in an extremely dangerous region.
.  Mr President, honourable Members, the European Union is very satisfied by the peaceful outcome to the political changes that have occurred in Georgia, following the parliamentary elections on 2 November and President Shevardnadze’s resignation.
Georgia now has a unique opportunity to leave the past behind in order to build a better future for all its citizens, one that is founded upon a clear commitment to democracy, to the rule of law, and to the market economy. One must not, however, underestimate the challenges it will face, but, in view of Georgia’s commitment to reform, Commissioner Patten wanted me to assure your House of the EU’s willingness to do everything in its power to help Georgia meet these challenges.
The most immediate challenge facing Georgia comes in the form of the democratic presidential elections to be held on 4 January, to be followed later by parliamentary elections in accordance with the undertakings given to the OSCE and the Council of Europe. The Commission intends to grant Georgia a package of at most EUR 2 million to support preparations for these elections.
Georgia is also facing very serious difficulties with its budget. The Commission has just directed that the sum of EUR 5 million be paid under a fast-track procedure for a food safety programme in order to enable Georgia to meet its most urgent needs during the winter months.
Now that democratic elections have been held, the Commission will support the newly-elected president, who is determined to introduce reforms. We have re-examined our strategy in relation to Georgia, which provides a sound basis on which the country may be helped to tackle the priority areas in which reforms are indispensable. Action to combat the scourge of corruption will assume crucial importance for any programme of reform to bear lasting fruit. The Commission will consider the means whereby substantial resources may be mobilised in support of such reforms.
I also want to stress that the Commission is already, under the European Initiative for Democracy and Human Rights, providing aid to Georgia to help ensure that these are respected. Alongside the Council of Europe, we are also working to strengthen local democracy and the machinery for protecting human rights. We will, over the coming months, be giving consideration to whether or not we need to change what we are doing in the light of recent political changes in Georgia.
The European Union has for a long time demonstrated its support for Georgia’s sovereignty and territorial integrity. The endeavour to resolve the conflicts that are rending the country asunder, bringing long-term stability to this region of the South Caucasus, and establishing good working relations, founded upon mutual respect, between Georgia and Russia, will play an important part in this. For its part, the European Union is examining new ways of giving support that will resolve conflicts or prevent them arising in the first place. The Commission will stand ready to support rehabilitation efforts in the aftermath of conflicts.
The Commission is, in close collaboration with the EU’s special representative for the South Caucasus, Mr Heikki Talvitie, making resolute efforts at devising a broader policy for the European Union in its relations with the South Caucasus region, in which process our efforts at providing support for Georgia are both a major element, and, at this present time, crucial.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place this afternoon following the debates.
The next item is the joint debate on the following motions for resolutions:
(B5-0545/2003) by Bob van den Bos, on behalf of the ELDR Group, on the end of the moratorium on the death penalty in the Philippines;
(B5-0551/2003) by Margrietus J. van den Berg, on behalf of the PSE Group, on the end of the moratorium on the death penalty in the Philippines;
(B5-0557/2003) by Giuseppe Di Lello Finuoli and Lucio Manisco, on behalf of the GUE/NGL Group, on the end of the moratorium on the death penalty in the Philippines;
(B5-0562/2003) by Patricia McKenna and Matti Wuori, on behalf of the Verts/ALE Group, on the end of the moratorium on the death penalty in the Philippines;
(B5-0567/2003) by Bernd Posselt and Ilkka Suominen, on behalf of the PPE-DE Group, on the end of the moratorium on the death penalty in the Philippines;
(B5-0569/2003) by Cristiana Muscardini and Luís Queiró, on behalf of the UEN Group, on the end of the moratorium on the death penalty in the Philippines.
Mr President, the situation which has inspired this Resolution today demonstrates that human rights and respect for life, as higher values, are never entirely enjoyed and we democrats throughout the world must be alert at all times.
Despite the fact that the death penalty has not reduced crime rates in any country, we are very concerned to see that 83 countries in the world continue to maintain and apply it. Today we must regret and condemn the fact that President Arroyo has changed her position on the death penalty in the Philippines. Furthermore, we must not forget that in the Philippines there are cases of minors who have been sentenced to death.
The European Union must draw certain red lines, which we must never cross. One of them is precisely the death penalty. The fact that a country such as the Philippines can backtrack on what was a victory by means of the moratorium, is of great concern to all us democrats in the world at the moment, and in particular the democrats in the European Union.
Therefore, in view of this situation, we have promoted this Resolution, which the Philippines authorities absolutely must take account of, so that we can continue to believe that it is possible that the values we have advocated as higher values are never jeopardised. Today my group will vote in favour of this Resolution.
Mr President, the death penalty is an abomination. It is a mediaeval phenomenon that was used by governments that were unable to guard their prisoners and therefore killed them before they could escape.
In the present day, however, it is even worse; and the death penalty phenomenon is at its worst when it is used as a political instrument by governments against their opponents. The Philippines has a past history that has been a constant source of violence, and those problems are still unresolved today.
This is clear even from the history of the past hundred years: the takeover of the Spanish colonies by the United States in 1898, followed by a kind of self-determination in 1946, and then the assumption of power by governments that ruled the population in a very dictatorial manner, notably the long-standing Marcos dictatorship.
Since then, there have only been weak governments. There may have been changes of president, but with a powerful army in the background, and with no regard being paid to opponents, and still less to independence movements, movements that envisaged a future outside the Philippines or in a loose alliance with the other parts of the Philippines.
As a result, the Philippines is constantly beset by various forms of guerrilla warfare. In the Philippines of today, the left wing may have a three-strong representation in parliament, but this is actually there semi-legally, whilst other parts of the same left wing are regarded as terrorist organisations.
Under these circumstances, the death penalty is a highly dangerous instrument in the hands of a government that refuses to listen to diverging opinions and stands in the way of alternative solutions. Meanwhile, the succession of governments of the Philippines of recent times has never succeeded in solving the major problems of poverty, deprivation, oppression and violence. Everything possible should be done, from both outside and within, to give the Philippines a peaceful and prosperous future, and that cannot be done by means of the death penalty.
Mr President, I agree with Mr Meijer on many points. However, I am afraid it is rather simplistic to describe the death penalty as a relic of the Middle Ages. I am afraid that the death penalty is quite specifically a feature of the modern age as well. The guillotine and the electric chair are symbols of the modern age. So that this phenomenon vanishes from the modern age, we must lobby actively for the abolition of the death penalty worldwide, regardless of the individual or the state concerned. We have great sympathy and understanding for the Philippines, a country which is more at threat from organised crime, separatism and terrorism than most other countries in the world.
On the other hand, however, we must make it quite clear that terrorism and violence can only be overcome through justice and the rule of law, and that the thousands of detainees and persons condemned to death in the Philippines have just as much of a right to life as anyone else. We oppose the death penalty in every case – whether the person concerned is Saddam Hussein or the perpetrator of other serious crimes. The same naturally applies to the detainees in the Philippines. We must make one thing very clear. No state has the right – other than in self-defence – to challenge any individual’s right to life.
For that reason, the EU opposes the death penalty as a matter of principle and has made this a criterion for accession. However, we must also make it a benchmark against which we measure our partners. We therefore send out a very clear appeal to the Philippines: a) to uphold the moratorium, b) to review the thousand or so trials, many of which are of dubious legality with miscarriages of justice and political caprice, and c) to abolish the death penalty in general, for it can play no part in enforcing the rule of law.
Mr President, I am very concerned about President Arroyo’s decision to give in to pressure and end an almost four-year moratorium, in spite of the fact that she is opposed on principle to taking human life. This decision emphasises the crucial need for a UN moratorium on the death penalty, which would make it much more difficult to give in to pressure to begin carrying out executions again. It would also put an end to the completely unacceptable executions of mentally handicapped people and of child abusers which take place in a good many countries and which will take place in the Philippines from January 2004.
The Philippines are of course only one of many places in the world in which there is a danger of being sentenced to death for non-violent offences. Others include Pakistan and China where, respectively, blasphemy and tax evasion are punishable by death. Innocent people too are at risk. In 2003, nine people were pardoned in the United States because they were innocent.
We have to accept that a country’s penal system reflects traditions and special historical circumstances, but the death penalty involves denying a person his or her dignity. The EU’s efforts to abolish the death penalty and introduce a universal moratorium must therefore be made clear and explicit to all the EU’s partners.
.  Mr President, honourable Members, the Commission views with extreme concern Mrs Arroyo’s decision to lift the moratorium on the death penalty in the Philippines. The European Union is opposed to the death penalty under whatever circumstances, believing as it does in the inherent dignity of every human being and in the inviolability of the human person. The European Union has therefore asked Mrs Arroyo to reconsider her decision to no longer stand in the way of executions, and has invited her to maintain the moratorium, which has been in force since March 2000.
In particular, we are also concerned about the Supreme Court’s imposition of the death sentence on fifteen minors, which contravenes Article 6 (5) of the International Covenant on Civil and Political Rights, supported by the Commission through specific actions. In its May 2001 communication on the EU’s role in promoting human rights and democratisation in third countries, the Commission reaffirmed the priority it gives to the funding of projects seeking to abolish capital punishment.
In consequence it included the abolition of capital punishment among the thematic priorities of the European Initiative for Democracy and Human Rights for the period 2002-2004 and allocated a specific budget of EUR 12 million to action in this area for the period 2000-2004. In faithfulness to our commitment, we contributed some EUR 500 000 to the campaign against the death penalty in the Philippines in 2002, as part of the European Initiative for Democracy and Human Rights.
The Commission communication, ‘A new partnership with South-East Asia’, stipulates that all new bilateral accords concluded with countries in that region must include the ‘essential element’ clause on human rights. In this context, this ‘essential element’ clause, which has capital punishment as one of its fundamental aspects, shall be given priority in any bilateral accord planned between the European Union and the Philippines.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place this afternoon following the debates.
The next item is the joint debate on the following motions for resolutions:
(B5-0546/2003) by Ole Andreasen, Anne André-Léonard and Bob van den Bos, on behalf of the ELDR Group, on Moldova;
(B5-0555/2003) by Bastiaan Belder, on behalf of the EDD Group, on Moldova;
(B5-0558/2003) by Giuseppe Di Lello Finuoli and Helmuth Markov, on behalf of the GUE/NGL Group, on Moldova;
(B5-0559/2003) by Jan Marinus Wiersma, on behalf of the PSE Group, on the political situation in Moldova;
(B5-0561/2003) by Marie Anne Isler Béguin and Elisabeth Schroedter, on behalf of the Verts/ALE Group, on the political situation in Moldova;
(B5-0568/2003) by Michael Gahler, Bernd Posselt, Lennart Sacrédeus and Charles Tannock, on behalf of the PPE-DE Group, on Moldova.
Mr President, I think that on seeing the iron curtain fall and the Soviet Union collapse, we were all convinced that a great opportunity had arisen for development, peace and progress throughout Central and Eastern Europe. We convinced ourselves that this was the end of history, that we were facing a new dawn. Perhaps one of the most tragic refutations of this hope is the case of Moldova, which is a perfect example of how history does not always take the direction its leading figures set out for it and is one of the worst examples of this in modern Europe. It is an example of a country riven by ethnic conflict, with part of it being occupied by foreign military forces, with its economy in a state of total collapse, with mafias in control and with the country’s inhabitants trying to leave the country by any means available.
We must not forget that, as of 2007, according to the official timetable for enlargement, the European Union will share a border with Moldova. Consequently, and here I address my words directly to the Commissioner, Moldova must be seen not as an issue of minor importance, but as a priority for European diplomacy. The current state of affairs cannot be allowed to continue, and this resolution must be seen as a loud wake-up call to all the institutions to pay Moldova the greatest attention and to attempt to find a solution to the current conflict, which is undermining the stability of that country and that of Central and Eastern Europe as a whole.
Mr President, they were spectacular words that Commissioner Verheugen addressed to Moldova on 5 December during his visit to Chisinau. Among other things, he spoke of ‘European perspectives’. Mr Verheugen also announced a special EU action plan for Moldova by May 2004. I sincerely hope that that will be primarily a practical support plan, which does not raise any false hopes in Chisinau.
Meanwhile, the Republic of Transnistria, which is not recognised by the international community, remains the political open wound in Moldova. The politico-military role of the Russian Federation is evident here. It constitutes the litmus test for the near future as to whether the European Union and Russia are really aspiring to common stability and security goals on our continent. What was that we were saying about good neighbourly relations? Transnistria, an urgent matter for the Council and the Commission in their relations with the Kremlin. What was that we were saying about EU priorities?
Mr President, the predominantly Romanian-speaking region that was previously known as Bessarabia and is now called Moldova was part of Romania between the two world wars, but belonged to Russia before and afterwards.
When the Soviet Union collapsed, the same national colours were chosen as those of the Romanian flag, and many thought about a return to Romania. Since then, the country has been torn apart by diverging opinions on its political future.
Many within the two conflicting population groups support an old-fashioned kind of authoritarian communist, in whom they see their best chance of survival despite their low incomes. That is the only thing they do agree on, however.
The minority who speak a Slavonic language, principally in the narrow strip of land on the eastern bank of the river Dniester, want to preserve the traditional strong bond with Ukraine, Russia and Belarus. The Romanian-speaking majority in the rest of the country would probably have joined Romania long ago if that country did not lag so far behind western Europe. The way that Romania is now, few consider joining that much larger country a matter of urgency.
Within Romania, too, endeavours to regain Moldova have become less urgent. When I visited Romania last year, I even heard a Romanian member of parliament state proudly that Romania is the only country that is still adhering properly to the Molotov-Ribbentrop pact, which established the new western borders of the Soviet Union on the eve of the Second World War.
The European Union must be careful that it does not appoint itself guardian of that short-lived agreement between Stalin and Hitler for eternity. The two conflicting population groups within Moldova once agreed to part company peacefully if the majority were to join Romania. It would therefore be prudent to take account of the possibility of the river Dniester becoming the frontier between Romania and Ukraine again in the future. That is another eventuality that we should keep in mind.
Mr President, I do apologise, but I would ask you to ring very loudly, for most Members of the House are assuming that the vote will take place in an hour’s time at the earliest, and it will take some time for them to get here. Last time, many people missed the vote because the bell was rung too late.
I would communicate to Mr Posselt that we have given instructions that the bells in the House should work and let us hope that the Members stay alert. The honourable Members know the rules. Thank you very much for your positive information.
Mr President, if we look at the demands and expectations that we have set out in our resolution on Moldova, we see just how archaic the country still is in terms of democracy and civil society standards. Among other things, we expect the government to respect democratic principles, to uphold human and minority rights, to allow civil society and a parliamentary opposition to exercise their constitutional rights, and to curb human trafficking in general and trafficking in women and girls in particular. These are demands that we made of other countries years ago, and they have already been fulfilled in many regions of Central and Eastern Europe. It is apparent that in Moldova, these foundations of democracy and a market economy have still not been put in place.
The situation is further exacerbated by the status of the regime in Transnistria, which can only survive with Russian support. Here too, as in Georgia – as we discussed in the previous debate – we see that Russia is not using its influence to stabilise, but unfortunately to destabilise the situation. I really do wish that our governments would address this issue unequivocally, also in connection with Moldova, in their frequent contacts with Russia. It is clear that economic and political stabilisation in Moldova can only be achieved if this conflict is resolved. That cannot happen without Russia. It is a damning indictment that Russia did not pull out its troops by the end of 2003, as it had pledged to do. It does not contribute to a solution if Russia unilaterally submits a plan that simply entrenches the status quo. That is why a peace plan must not only be announced but must actually be submitted in Moldova itself. I would like to see the government and opposition working together on this issue.
As the EU, we must make our contribution to ensuring, for example, that an OSCE mandate, which has been discussed here, can be achieved. I believe that we should stress yet again that multilateral solutions are important in this context, and we must call on Russia, Ukraine and Romania to refrain from taking unilateral steps.
Mr President, Commissioner, as a Christian Democrat and Swedish Member of the European Parliament, I am very pleased that the issue of Moldova has been addressed again. Moldova has not succeeded in stabilising its democratic development following the collapse of the Soviet Union. As Commissioner Busquin is very well aware, the language issue and cultural identity are sources of division for the Moldovan people as a whole. The issue concerns the place of the Romanian language and of the national Moldovan movement in society, as opposed to that of the Russian language and of leanings towards Russia and the east.
We European and Swedish Christian Democrats wish to express our support for the opposition in Moldova, which is led by the Christian Democratic Party under Iurie Rosca. We call upon them openly to stand up for a European, democratic and pluralist direction for Moldovan society on the basis of the common values upon which the European Union ultimately rests. What this resolution says about Moldovan democracy not having been stabilised is perfectly true. The situation in Transnistria, which is in practice a breakaway republic, does not make the situation any easier.
I believe that the Commission and the European Council should take action to strengthen cultural development in Moldova, so that the country might acquire an independence in which its own language, Moldovan, is given its rightful place. The mass demonstrations conducted in Chisinau in recent years show that the country must be given every support in developing into a pluralist democracy in which the opposition is not suppressed by the country’s Communist leadership.
.  Mr President, honourable Members, the European Union has for a long time been concerned about the Transnistria problem. In the statement made at the recent Maastricht ministerial summit of the OSCE, with which the Commission is in full agreement, the Presidency of the European Union reaffirmed our commitment to guard the sovereignty and territorial integrity of the Republic of Moldavia, for which it confirmed its full and entire support in the context of the five-party negotiations between the OSCE, the Russian Federation, the Ukraine and the two parties concerned. The European Union regards this framework as constituting a transparent space appropriate to the search for a political solution to the conflict.
At Maastricht, the European Union made clear its disappointment at Russia’s failure to make any progress in respect of its undertaking, made at Istanbul in 1999, to withdraw its troops and munitions from Transnistria. Considering that only a truly multinational commitment would enjoy international legitimacy, the European Union invited Russia to honour its commitments, and reiterated its willingness to help find a multinational solution under the aegis of the OSCE.
The European Union is also taking tangible action towards resolving the conflict. The Commission is joining with Moldavia in putting the finishing touches to an accord drawn up to create a system of dual control over Moldavia’s exports of steel to the EU, a system that will give Moldavia greater control over exports originating from the breakaway region. The Commission is also encouraging Moldavia to improve the control of its borders and of its customs area; in March 2003, it organised an initial meeting between Moldavia and the Ukraine at which plans were made to institute joint controls along the two countries’ shared borders and to discuss bilateral issues. A second meeting will be held in January 2004.
The Wider Europe-New Neighbourhood initiative offers new prospects of enabling Moldavia to enjoy the stability, security and prosperity that we have brought about within the enlarged European Union. We hope that the very clear prospect of EU membership offered to Moldavia as part of that initiative will act as an incentive to achieve a settlement of the conflict in Transnistria. The Commission will continue to give attention to the way the situation develops and to remind the Russian Federation of the issue of its abiding by the undertakings it gave in Istanbul.
– Thank, you, Commissioner.
The joint debate is closed, and we will proceed to the vote.(1)
– The House has completed its business.
I declare suspended this session of the European Parliament, wishing you all a splendid holiday, in order to restore your energies ready to complete the fifth parliamentary term in 2004. Merry Christmas and a happy New Year!
(1)